Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

BETWEEN

 

AGEL ENTERPRISES, INC.,
as Buyer,

 

AND

 

AGEL ENTERPRISES, L.L.C.,
as Seller

 

September 25, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1. Definitions

1

 

 

2. Basic Transaction

10

2.1 Purchase and Sale of Assets

10

2.2 Assumption of Liabilities

10

2.3 Purchase Price

10

2.5 The Closing

11

2.6 Deliveries at the Closing

11

2.7 Allocation

11

2.8 Transfer Taxes

11

 

 

3. Representations and Warranties of Seller

11

3.1 Organization, Qualification and Power

11

3.2 Capitalization

12

3.3 Authorization of Transaction

12

3.4 Noncontravention

12

3.5 Brokers’ Fees

12

3.6 Title to Assets

13

3.7 Subsidiaries

13

3.8 Financial Statements

13

3.9 Events Subsequent to Most Recent Fiscal Year End

13

3.10 Undisclosed Liabilities

15

3.11 Legal Compliance

15

3.12 Tax Matters

16

3.13 Real Property

17

3.14 Intellectual Property

17

3.15 Tangible Assets

18

3.16 Contracts

19

3.17 Cash, Notes and Accounts Receivable

20

3.18 Powers of Attorney

20

3.19 Insurance

20

3.20 Litigation

21

3.21 Employment Matters

21

3.22 Employee Benefits

21

3.23 Guaranties

22

3.24 Environmental, Health and Safety Matters

22

3.25 Certain Business Relationships with Seller

23

3.26 Inventories

23

3.27 Unlawful Payment

24

3.28 Shares

24

 

 

4. Representations and Warranties of Buyer

24

4.1 Organization of Buyer

24

4.2 Authorization of Transaction

24

4.3 Noncontravention

24

4.4 Brokers’ Fees

25

4.5 Issuance of Shares

25

 

--------------------------------------------------------------------------------


 

5. Pre-Closing Covenants

25

5.1 General

25

5.2 Notices and Consents

25

5.3 Operation of Business

25

5.4 Preservation of Business

26

5.5 Full Access

26

5.6 Notice of Developments

27

5.7 Exclusivity

27

5.8 Employees

27

 

 

6. Post-Closing Covenants

28

6.1 General

28

6.2 Litigation Support

28

6.3 Transition

28

6.4 Confidentiality

28

 

 

7. Conditions to Obligation to Close

29

7.1 Conditions to Obligation of Buyer

29

7.2 Conditions to Obligation of Seller

30

 

 

8. Remedies for Breaches of this Agreement

32

8.1 Survival of Representations, Warranties and Covenants

32

8.2 Indemnification Provisions for Benefit of Buyer

32

8.3 Indemnification Provisions for Benefit of Seller

33

8.4 Matters Involving Third Parties

34

8.5 Limitation of Liability

35

8.6 Payment

35

8.7 No Duplications

36

 

 

9. Termination

36

9.1 Termination of Agreement

36

9.2 Effect of Termination

37

 

 

10. Miscellaneous

37

10.1 Press Releases and Public Announcements

37

10.2 No Third-Party Beneficiaries

37

10.3 Entire Agreement

37

10.4 Succession and Assignment

37

10.5 Counterparts and Facsimile Signatures

37

10.6 Headings

37

10.7 Notices

37

10.8 Governing Law

38

10.9 Amendments and Waivers

38

10.10 Severability

38

10.11 Expenses

38

10.12 Construction

39

10.13 Incorporation of Exhibits and Schedules

39

10.14 Specific Performance

39

 

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

EXHIBITS

 

 

Exhibit A

Subsidiaries

Exhibit B

Form of Purchase Money Note

Exhibit C

Allocation of Purchase Price

Exhibit D

Form of Employment Agreement

 

 

SCHEDULES

 

Seller’s Disclosure Schedule

 

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”) between AGEL
ENTERPRISES, INC., Inc., a Delaware corporation (the “Buyer”), and AGEL
ENTERPRISES,  LLC, a Utah limited liability company (the “Seller”), takes effect
on September     , 2013.  Buyer and Seller are referred to individually as a
“Party” and collectively as the “Parties.”

 

RECITAL

 

Seller desires to sell, transfer and otherwise convey, and Buyer desires to
purchase and assume, substantially all of the assets and certain liabilities of
Seller, on the terms and subject to the conditions of this Agreement.

 

AGREEMENT

 

In consideration of the above recitals and the promises set forth in this
Agreement, the Parties agree as follows:

 

1.                                      Definitions.

 

“Acquired Assets” means all right, title and interest in, to and under all of
the assets of Seller (other than the Excluded Assets), including without
limitation all of Seller’s:

 

(a)                                 Cash, Inventory and liquid investments;

 

(b)                                 tangible personal property, including
equipment, furniture, computers, automobiles, trucks, trailers, tools, jigs and
dies, wherever located;

 

(c)                                  Seller’s company name, Intellectual
Property, formulas, associated goodwill, licenses and sublicenses, remedies
against infringements, URL addresses, and rights to protection of interests
under any Law;

 

(d)                                 agreements, contracts, indentures,
mortgages, instruments, Security Interests, guaranties and other similar
arrangements;

 

(e)                                  accounts, notes and other receivables;

 

(f)                                   ownership interests in the Subsidiaries;

 

(g)                                  claims, deposits, prepayments, refunds,
causes of action, choses in action, rights of recovery, rights of set off and
rights of recoupment;

 

(h)                                 Permits and all product registrations of
Seller and any Affiliate that is not a Subsidiary;

 

(i)                                     books, records, phone numbers, ledgers,
files, documents, correspondence, lists, plats, architectural plans, drawings
and specifications, creative materials, advertising and promotional materials,
studies, reports and other printed or written materials;

 

1

--------------------------------------------------------------------------------


 

(j)                                    all of Seller’s and the Subsidiaries
product formulas and manufacturing know-how and technology related to such
products and formulas; and

 

(k)                                 all other properties and assets of every
kind, character and description, tangible or intangible, owned or leased by
Seller and used or held for use in connection with Seller’s business.

 

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, liens, losses, expenses and
fees, including court costs and reasonable attorney fees and expenses.

 

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.

 

“Affiliated Group” means any affiliated group within the meaning of Code
Section 1504(a) or any similar group defined under a similar provision of Law.

 

“Agreement” has the meaning set forth in the preface.

 

“Assumed Liabilities” has the meaning set forth in Section 2.2.

 

“Buyer” has the meaning set forth in the preface.

 

“Buyer Parties” means Buyer and its officers, directors, employees, managers,
members, agents and Affiliates.

 

“Cash” means cash and cash equivalents (including marketable securities and
short term investments) calculated in accordance with tax basis accounting
principles applied on a basis consistent with the preparation of the Financial
Statements.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“Closing” has the meaning set forth in Section 2.4.

 

“Closing Date” has the meaning set forth in Section 2.4.

 

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code Section 4980B.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confidential Information” means any information concerning the business and
affairs of Seller that is not already generally available to the public. Nothing
will be deemed to be confidential information that:  (a) is known to the Buyer
at the time of its disclosure to the Buyer; (b) becomes publicly known or
available other than through disclosure by the

 

2

--------------------------------------------------------------------------------


 

Seller; (c) is received by the Buyer from a third party not actually known by
the Buyer to be bound by a confidentiality agreement with or obligation to the
Seller or (d) is required to be disclosed by the Bankruptcy Court or other
Governmental Authority.

 

“CVSL” means CVSL Inc., a Florida corporation and the parent company of Buyer.

 

“Employee Benefit Plan” means any:

 

(a)                                 nonqualified deferred compensation or
retirement plan or arrangement;

 

(b)                                 qualified defined contribution retirement
plan or arrangement that is an Employee Pension Benefit Plan;

 

(c)                                  qualified defined benefit retirement plan
or arrangement that is an Employee Pension Benefit Plan (including any
Multiemployer Plan); or

 

(d)                                 Employee Welfare Benefit Plan or material
fringe benefit or other retirement, bonus or incentive plan or program.

 

“Employee Pension Benefit Plan” has the meaning set forth in ERISA Section 3(2).

 

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA Section 3(1).

 

“Encumbrance” means any charge, claim, community or other marital property
interest, condition, equitable interest, lien, option, pledge, security
interest, mortgage, right of way, easement, encroachment, servitude, right of
first option, right of first refusal, or similar restriction, including any
restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.

 

“Environment” means all real property and physical buildings and structures
thereon, the premises occupied by Seller or and of the Subsidiaries, the work
environment of Seller’s business, all indoor ambient air, wetlands, fens,
surface waters, drinking water, groundwater, land surface, subsurface strata,
sediment and other natural resources.

 

“Environmental Condition” means the presence of in, or Release into, the
Environment of Hazardous Substances, including any migration of Hazardous
Substances through the Environment from one location to another location.

 

“Environmental Laws” means all of the following Laws:

 

(a)                                 Laws relating to pollution or protection of
the Environment, natural resources or human or worker health or safety,
including Laws relating to Releases and threatened Releases of Hazardous
Substances or otherwise relating to the manufacture, formulation, generation,
processing, distribution, use, treatment, storage, Release, transport,
remediation, response, cleanup or handling of Hazardous Substances;

 

3

--------------------------------------------------------------------------------


 

(a)                                 Laws with regard to recordkeeping,
notification, disclosure and reporting requirements respecting Hazardous
Substances;

 

(b)                                 Laws relating to the management, use, damage
to, or cleanup of natural resources; and

 

(c)                                  all Laws, all judicial and administrative
orders and enforceable determinations, all contractual obligations and all
common law concerning public health and safety, worker health and safety,
including the Occupational, Safety and Health Act of 1970, as amended.

 

“Environmental Liabilities and Costs” means all liabilities, costs, obligations,
damages, and other expenses (including without limitation all reasonable fees,
disbursements and expenses of counsel and technical consultants, experts and
contractors, and costs of investigations and feasibility studies, and other
response, remedial or removal action costs), fines, penalties, sanctions
(whether civil or criminal) and interest, and costs of corrective actions,
supplemental environmental projects, permitting or pollution control equipment
required pursuant to any Environmental Laws.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means each entity that is treated as a single employer with
Seller for purposes of Code Section 414.

 

“Excluded Assets” means:

 

(a)                                 the corporate charter, qualifications to
conduct business as a foreign corporation, arrangements with registered agents
relating to foreign qualifications, taxpayer and other identification numbers,
seals, minute books, and other documents relating to the organization,
maintenance and existence of Seller as a corporation;

 

(b)                                 any of the rights of Seller under the
transaction Documents (or under any side agreement between Seller and Buyer
entered into on or after the date of this Agreement);

 

(c)                                  all personnel records and books that Seller
is required by Law to retain in its possession

 

(d)                                 interest in real property, including
leaseholds, subleaseholds, improvements, fixtures, fittings, easements,
rights-of-way and other appurtenants;

 

(e)                                  copies of records and documents needed by
Seller to complete tax returns or to comply with any Law; and

 

(f)                                   Certain cash as identified on Schedule
1(f) of Seller’s Disclosure Schedule.

 

4

--------------------------------------------------------------------------------


 

“Excluded Liabilities” means any Liabilities or obligations of Seller or its
Affiliates (other than the Assumed Liabilities), including without limitation:

 

(a)                                 any Liability of Seller for the unpaid Taxes
of Seller or any other Person that is not an Assumed Liability, including any
liability under Reg. Section 1.1502-6 (or any similar provision of Law), as a
transferee or successor, by contract, or otherwise;

 

(b)                                 any obligation of Seller to indemnify any
Person (including any of Seller Members or the members of Seller) by reason of
the fact that such Person was a director, officer, employee or agent of Seller
or was serving at the request of the entity as a partner, trustee, director,
officer, employee or agent of another entity (whether such indemnification is
for judgments, damages, penalties, fines, costs, amounts paid in settlement,
losses, expenses or otherwise and whether such indemnification is pursuant to
any Law, charter document, bylaw, agreement or otherwise);

 

(c)                                  any Liability of Seller for costs and
expenses incurred in connection with this Agreement and the contemplated
transactions;

 

(d)                                 any Liability or obligation of Seller under
this Agreement (or under any side agreement between Seller and Buyer entered
into on or after the date of this Agreement);

 

(e)                                  all Environmental Liabilities and Costs
(i) arising from the ownership or operation of the Acquired Assets on or before
the Closing Date, or (ii) of or relating to the acts or omissions of Seller;

 

(f)                                   any Liability arising out of or relating
to any services provided by Seller, not including Net Liabilities;

 

(g)                                  any Liability under the agreements,
contracts, leases, licenses and other arrangements referred to in the definition
of Acquired Assets that arises after the Closing Date but that arises out of any
breach that occurred prior to the Closing Date;

 

(h)                                 any Liability arising out of or relating to
Seller’s credit facilities or any other indebtedness for borrowed money, or any
security interest related thereto;

 

(i)                                     any Liability (i) under any Employee
Benefit Plans or relating to payroll, vacation, sick leave, workers’
compensation, unemployment benefits, employee option or profit-sharing plans or
any other employee plans or benefits of any kind for Seller’s employees or
former employees, or (ii) under any employment, severance, retention or
termination agreement with any employee of Seller or any of its Affiliates;

 

5

--------------------------------------------------------------------------------


 

(j)                                    any Liability to any member of Seller,
including without limitation any Liability of Seller to distribute the Purchase
Price;

 

(k)                                 any Liability arising out of any litigation
or other proceedings (i) pending as of the Closing Date, or (ii) commenced after
the Closing Date and arising out of any occurrence or event happening prior to
the Closing Date;

 

(l)                                     any Liability arising out of or
resulting from Seller’s compliance or non-compliance with any Law;

 

(m)                             any Liability based upon Seller’s acts or
omissions, whether occurring prior to or after the Closing Date;

 

(o)                                 any Liability arising out of any of the
Litigation; and

 

(p)                                 any other obligation or Liability of Seller,
its Affiliates or any other Person that is not an Assumed Liability.

 

“Fiduciary” has the meaning set forth in ERISA Section 3(21).

 

“Financial Statements” has the meaning set forth in Section 3.8.

 

“Governmental Authority” means (a) any federal, state, local or foreign
governmental, administrative or regulatory authority, court, agency or body, or
any division or subdivision, or (b) any arbitration board, tribunal or mediator.

 

“Hazardous Substances” means:

 

(a)                                 any petrochemical or petroleum product, oil
or ash, radioactive materials, radon gas, mold, asbestos in any form that is or
could become friable, urea formaldehyde foam insulation and transformers or
other equipment that contains dielectric fluid which may contain polychlorinated
biphenyls;

 

(b)                                 any chemicals, materials or substances
defined as or included in the definition of “hazardous substances,” “hazardous
waste,” “hazardous materials,” hazardous constituents,” “extremely hazardous
substances,” “toxic substances,” “contaminants,” “irritants,” “pollutants,” or
words of similar meaning under any Law; and

 

(c)                                  any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Law.

 

“Income Tax” means any federal, state, local or foreign income tax (or other
tax, such as a franchise tax, the computation of which is based upon net
income), including any interest, penalty or addition thereto, whether disputed
or not.

 

6

--------------------------------------------------------------------------------


 

“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachment thereto, and including any amendments thereof.

 

“Indemnified Party” has the meaning set forth in Section 8.4.

 

“Indemnifying Party” has the meaning set forth in Section 8.4.

 

“Intellectual Property” means:

 

(a)                                 all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements, and all
patents, patent applications and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions and
reexaminations;

 

(b)                                 all trademarks, service marks, trade dress,
logos, trade names and corporate names, together with all translations,
adaptations, derivations and combinations and including all associated goodwill,
and all applications, registrations and renewals;

 

(c)                                  all copyrightable works, all copyrights and
all applications, registrations and renewals;

 

(d)                                 all mask works and all applications,
registrations and renewals in connection therewith;

 

(e)                                  all trade secrets and confidential business
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, specifications, customer and supplier lists, pricing
and cost information, and business and marketing plans and proposals);

 

(f)                                   all computer software (including data and
related documentation);

 

(g)                                  all other proprietary rights; and

 

(h)                                 all copies and tangible embodiments (in
whatever form or medium).

 

“Inventory” means all inventory of raw materials, work in process and finished
goods, spare parts and all inventory of packaging and shipping supplies, of
Seller and the Subsidiaries.

 

“Knowledge” means the actual knowledge after reasonable investigation of the
officers of the Seller.

 

“Law” means any federal, state, local or foreign constitution, law, code, plan,
statute, rule, regulation, ordinance, order, writ, injunction, ruling, judgment,
decree, charge,

 

7

--------------------------------------------------------------------------------


 

restriction or Permit of any Governmental Authority, each as amended and in
effect, now or in the future.

 

“Law Suit” means that certain lawsuit styled Glen Jensen, an individual; Agel
One, L.L.C., a Utah Limited liability company; and Itsumo Family Investment
Company, LLC, a Utah limited liability company, Plaintiffs, v. Agel Enterprises,
LLC, a Utah limited liability company; James Savas, an individual; David
Harkness, an individual; Ash Capital, LLC, a Utah limited liability company;
Jeff Warwick, an individual; Boyd Matheson, an individual; Randy Gage, an
individual; Agel Base, LLC; AK Holding Company, LC, a Utah limited liability
company; S2 Investments, LLC, a Utah limited liability company, Cause
No. 110400718 filed in the Fourth Judicial District Court, Utah County, State of
Utah.

 

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.

 

“Litigation” means any of the legal proceedings described on Schedule 3.20.

 

“Material Adverse Effect” means any change or effect that is reasonably likely
to be materially adverse to the business, operation, properties, financial
condition, assets, Liabilities (including without limitation contingent
Liabilities) or prospects of an entity and its Subsidiaries taken as a whole
provided, however, that the foregoing shall not include events, circumstances,
conditions or effects relating to or arising from (i) the economy of the United
States generally, (ii) the transactions contemplated hereby and the public
announcement thereof, (iii) an outbreak or escalation of hostilities involving
the United States or the declaration by the United States of a national
emergency or war or the occurrence of any other similar calamity or crisis,
including the occurrence of a terrorist attack, (iv) any events or
circumstances, including governmental or regulatory changes and changes in Law
or regulations, generally affecting the industry in which the Seller and the
Subsidiaries currently operate or (v) any fact, matter or conditions expressly
disclosed on the disclosure schedules attached hereto which are to be attached
on October 2, 2013.

 

“Most Recent Fiscal Month End” has the meaning set forth in Section 3.8.

 

“Multiemployer Plan” has the meaning set forth in ERISA Section 3(37).

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 

“Parties” has the meaning set forth in the preface.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

8

--------------------------------------------------------------------------------


 

“Permits” means any permits, authorizations, approvals, decisions, zoning
orders, franchises, registrations, licenses, filings, certificates, variances or
similar rights granted by or obtained from any Governmental Authority.

 

“Permitted Liens” means (a) Encumbrances for Taxes and other governmental
charges and assessments that are not yet due and payable, (b) Encumbrances of
carriers, warehousemen, mechanics, and materialmen and other like Encumbrances
arising in the Ordinary Course of Business with respect to obligations that are
not delinquent and (c) statutory Encumbrances in favor of lessors arising in
connection with any property leased to Seller with respect to obligations that
are not delinquent.

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Authority.

 

“Premises” means all properties and facilities, owned, leased or otherwise used
by Seller and each Subsidiary in the conduct of its business.

 

“Purchase Money Note” has the meaning set forth in Section 2.3.

 

“Purchase Price” has the meaning set forth in Section 2.3.

 

“Reportable Event” has the meaning set forth in ERISA Section 4043.

 

“Representative” means any Person selling Products of the Company or any
Subsidiary pursuant to the terms of an oral or written contract.

 

“Representative Contracts” means any written or oral contracts between Seller
and any Person related to the sale of Products by Representatives.

 

“Release” means any spill, leak, discharge, disposal, pumping, pouring,
emitting, emptying, injecting, leaching, dumping or allowing to escape or escape
on, into or through the Environment.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any successor federal statute and the rules and regulations of the United
States Securities and Exchange Commission thereunder, all as the same are in
effect at the time and from time to time.

 

“Security Interest” means any mortgage, pledge, lien, encumbrance, charge or
other security interest.

 

“Seller” has the meaning set forth in the preface.

 

“Seller’s Disclosure Schedule” has the meaning set forth in Section 3.

 

“Seller Members” has the meaning set forth in Section 3.2.

 

9

--------------------------------------------------------------------------------


 

“Shares” has the meaning set forth in Section 2.3.

 

“Spanish Tax Liability” means any liability Agel Enterprises (Netherlands), B.V.
may have for failure to pay taxes in Spain.

 

“Subsidiary” means any corporation, partnership, limited liability company or
other entity in which any Person has direct or indirect equity or ownership
interest is listed on Exhibit A.

 

“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code Section 59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition, whether disputed or not.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule,
attachment or amendment.

 

“Third Party Claim” has the meaning set forth in Section 8.4.

 

“Transaction Documents” means this Agreement and all documents and agreements to
be entered into by one or more of the Parties in connection with the
transactions contemplated by this Agreement.

 

2.                                      Basic Transaction.

 

2.1                               Purchase and Sale of Assets.  On the terms and
subject to the conditions of this Agreement, Buyer agrees to purchase from
Seller, and Seller agrees to sell, transfer, convey and deliver to Buyer, the
Acquired Assets, free and clear of all Security Interests other than Permitted
Liens, at the Closing in exchange for the Purchase Price.

 

2.2                               Assumption of Liabilities.  On the terms and
subject to the conditions of this Agreement, Buyer agrees to assume and become
responsible for the liabilities set forth in Section 2.2 of the Sellers
Disclosure Schedule (the “Assumed Liabilities”) at the Closing.  Buyer will not,
however, assume or otherwise be obligated for the Excluded Liabilities, for
which Seller remains solely liable. Buyer acknowledges that items listed on
Schedule 2.2 of the Seller’s Disclosure Schedule, including without limitation,
the Spanish Tax Liability and litigation involving Seller’s Subsidiary in
Mexico, will be considered an Assumed Liability and not an Excluded Liability.

 

2.3                               Purchase Price.  Buyer agrees to pay to Seller
$3,600,000.00 (the “Purchase Price”) payable as follows:

 

(a)                                 at Closing,  delivery of 7,446,600 shares of
Buyer’s unregistered $0.0001 par value common stock (the “Shares”);

 

10

--------------------------------------------------------------------------------


 

(b)                                 at Closing, $1,700,000.00 by delivery of
Buyer’s promissory note in the form of Exhibit B (the “Purchase Money Note”)
which shall be payable as directed by Seller, and shall be secured by assets of
the Buyer and guaranteed by CVSL.

 

2.4                               The Closing.  The closing of the transactions
contemplated by this Agreement (the “Closing”) will take place at the offices of
Wright Ginsberg Brusilow, PC in Dallas, Texas, at 9:00 a.m., on the second
business day after the respective Parties have satisfied or waived all
conditions to the obligations of the Parties to consummate the transactions
contemplated by this Agreement (other than actions the Parties will take at the
Closing itself) or any other time and date as the Parties may determine (the
“Closing Date”).

 

2.5                               Deliveries at the Closing.  At the Closing: 
(a) Seller will execute, acknowledge (if appropriate) and deliver to Buyer any
certificates, instruments and documents, including those referred to in
Section 7.1 below, as Buyer and its counsel may reasonably request; (b) Buyer
will execute, acknowledge (if appropriate) and deliver to Seller any
certificates, instruments and documents, including those referred to in
Section 7.2 below, as Seller and its counsel may reasonably request; and
(c) Buyer will deliver to Seller the Shares and Purchase Money Note.

 

2.6                               Allocation.  The Parties will allocate the
Purchase Price and all other capitalizable costs among the Acquired Assets for
all purposes, including financial accounting and tax purposes, in accordance
with the allocation schedule to be provided by Buyer prior to Closing and
attached as Exhibit C.

 

2.7                               Transfer Taxes.  All transfer, documentary,
sales, use, stamp, registration and other such Taxes and all conveyance fees,
recording charges and other fees and charges (including any penalties and
interest) incurred in connection with the consummation of the transaction
contemplated by this Agreement will be paid by Buyer when due and Seller will,
at its own expense, file all necessary Tax Returns and other documentation with
respect to all such Taxes, fees and charges.

 

3.                                      Representations and Warranties of
Seller.  Seller represents and warrants to Buyer that the statements contained
in this Section 3 are correct and complete in all material respects as of the
date of this Agreement and will be correct and complete in all material respects
as of the Closing Date, except as set forth in the attached disclosure schedule
(the “Seller’s Disclosure Schedule”). Seller’s Disclosure Schedule may be
provided through October 2, 2013, and it is understood the representations and
warranties in this Section 3 will be subject to the Seller’s Disclosure Schedule
provided on October 2, 2013. Seller’s Disclosure Schedule will be provided to
Buyer no later than October 2, 2013 and will be arranged in paragraphs
corresponding to the sections contained in this Section 3.

 

3.1                               Organization, Qualification and Power.  Seller
is a limited liability company duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its formation.  Seller is duly
authorized to conduct business and is in good standing under the Laws of each
jurisdiction where qualification is required and where failure to be so
qualified would have a Material Adverse Effect.  Seller has full power and
authority and all Permits necessary to carry on the business in which it is
currently engaged and to own and use the properties owned and used by it. 
Section 3.1 of the Seller’s Disclosure Schedule sets forth all Permits held by
the

 

11

--------------------------------------------------------------------------------


 

Company and each Subsidiary covering the sale of products sold by each of them
including the name of the authority issuing the Permit and the products covered
by the Permit.

 

3.2                               Capitalization.  The persons listed in
Section 3.2 of Seller’s Disclosure Schedule (the “Seller Members”) own all of
the outstanding capital or other membership profits, interests of Seller.  All
of the interests in Seller owned by the Seller Members are duly authorized,
validly issued, fully paid and nonassessable and not subject to preemptive
rights.  There are no bonds, debentures, notes or other indebtedness or
securities of Seller having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
members of Seller may vote.  There are no securities, options, warrants, calls,
rights, commitments, agreements, arrangements or undertakings of any kind to
which Seller is a party or by which Seller is bound obligating Seller to issue,
deliver or sell, or cause to be issued, delivered or sold, additional membership
interests or other voting securities of Seller or obligating Seller to issue,
grant, extend or enter into any such security, option, warrant, call right,
commitment, agreement, arrangement or undertaking.

 

3.3                               Authorization of Transaction.  Subject to
settlement of the Law Suit, Seller has full power and authority (including full
limited liability power and authority) to enter into and perform its obligations
under this Agreement and the Transaction Documents to which it is a party.  The
managers of Seller have duly authorized the execution, delivery and performance
of this Agreement and the Transaction Documents to which Seller is a party. 
This Agreement and the other Transaction Documents to which any of Seller or
Seller Members is a party constitute valid and legally binding obligations of
Seller and Seller Members, as applicable, enforceable in accordance with their
respective terms and conditions except as enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.

 

3.4                               Noncontravention.  Neither the execution and
the delivery of this Agreement or the Transaction Documents to which Seller is a
party, nor the consummation of the contemplated transactions:  (a) will violate
any Law to which Seller is subject; (b) will violate any provision of the
articles, charter, LLC agreement, bylaws or other organizational documents of
Seller or any Member which is an entity; (c) will, subject to settlement of the
Law Suit, conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify or cancel, or require any notice or consent under any material
agreement, contract, lease, license, instrument or other arrangement to which
Seller is a party or by which it is bound or to which any of its Assets are
subject (or result in the imposition of any Security Interest upon any of its
assets); (d) will require Seller to give any notice to, make any filing with, or
obtain any authorization, consent or approval of any Governmental Authority in
order for the Parties to consummate the transactions contemplated by this
Agreement and the Transaction Documents; or (e) will result in the cancellation,
forfeiture, revocation, suspension or adverse modification of any material
Permit owned or held by Seller.

 

3.5                               Brokers’ Fees.  Seller has no Liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.

 

12

--------------------------------------------------------------------------------


 

3.6                               Title to Assets.  The properties and assets of
Seller and the Subsidiaries shown on the balance sheet contained in the
Financial Statements or acquired after the date of the Financial Statements are
free and clear of all Security Interests, except for (i) Permitted Liens,
(ii) properties and assets disposed of in the Ordinary Course of Business since
the date of the Financial Statements and (iii) Encumbrances that will be
released at or prior to Closing.  Seller has good and marketable title to or a
valid leasehold interest in such properties and assets, including the Acquired
Assets, free and clear of any Security Interest (other than Permitted Liens and
Encumbrances that will be released at or prior to Closing) or restriction on
transfer.

 

3.7                               Subsidiaries.  Each Subsidiary is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of it formation except as which may be identified on Schedule 3.7
of Seller’s Disclosure Schedule.  Each Subsidiary is duly authorized to conduct
business and is in good standing under the Laws of each jurisdiction where
qualification is required and where failure to be so qualified would have a
Material Adverse Effect.  Each Subsidiary has full power and authority and all
Permits necessary to carry on the business in which it is currently engaged and
to own and use the properties owned and used by it.

 

3.8                               Financial Statements.  Attached to Seller’s
Disclosure Schedule are the following financial statements (collectively, the
“Financial Statements”):  unaudited balance sheet and statements of income for
the month of July, 31, 2013, (the “Most Recent Fiscal Month End”) for Seller. 
The Financial Statements have been prepared in accordance with accrual basis
accounting principles applied on a consistent basis throughout the periods
covered, present fairly the financial condition of Seller for those periods in
all material respects and are consistent with the books and records of Seller
(which books and records are correct and complete in all material respects).

 

3.9                               Events Subsequent to Most Recent Month End. 
Since July 31, 2013, except as set forth in Section 3.9 of the Seller’s
Disclosure Schedule, there have been no changes in the assets, business,
financial condition, operations, results of operations, or future prospects of
Seller that individually or in the aggregate would have a Material Adverse
Effect on Seller.  Without limiting the foregoing, since that date:

 

(a)                                 Neither Seller nor any Subsidiary has sold,
leased, transferred or assigned any of its assets, tangible or intangible, other
than for fair consideration in the Ordinary Course of Business;

 

(b)                                 Except for contracts entered into in the
Ordinary Course of Business neither Seller nor any Subsidiary has entered into
any agreement, contract, lease or license (or series of related agreements,
contracts, leases and licenses) involving more than $15,000.00;

 

(c)                                  Except in the Ordinary Course of Business
no party (including Seller and the Subsidiaries) has accelerated, terminated,
modified or cancelled any agreement, contract, lease or license (or series of
related agreements, contracts, leases and licenses) involving more than
$15,000.00 to which Seller is a party or by which it is bound;

 

13

--------------------------------------------------------------------------------


 

(d)                                 Except for Permitted Liens and liens that
will released at Closing neither Seller nor any Subsidiary has imposed, or had
imposed against it, any Security Interest upon any of its assets, tangible or
intangible;

 

(e)                                  Neither Seller nor any Subsidiary has made
any capital expenditure (or series of related capital expenditures) either
involving more than $15,000.00 or outside the Ordinary Course of Business;

 

(f)                                   Neither Seller nor any Subsidiary has made
any capital investment in, any loan to or any acquisition of the securities or
assets of, any other Person (or series of related capital investments, loans and
acquisitions) either involving more than $15,000.00 or outside the Ordinary
Course of Business;

 

(g)                                  Neither Seller nor any Subsidiary has
issued any note, bond or other debt security or created, incurred, assumed or
guaranteed any indebtedness for borrowed money or capitalized lease obligation
either involving more than $15,000.00 singly or $15,000.00 in the aggregate;

 

(h)                                 Except for payments to Affiliates, neither
Seller nor any Subsidiary has delayed or postponed the payment of accounts
payable and other Liabilities outside the Ordinary Course of Business;

 

(i)                                     Neither Seller nor any Subsidiary has
cancelled, compromised, waived or released any right or claim (or series of
related rights and claims)  save and except claims made in the Law Suit either
involving more than 15,000.00 or outside the Ordinary Course of Business;

 

(j)                                    Neither Seller nor any Subsidiary has
granted any license or sublicense of any rights under or with respect to any
Intellectual Property;

 

(k)                                 there has been no change made or authorized
in the limited liability company agreement or other organizational documents of
Seller or any Subsidiary;

 

(l)                                     neither Seller nor any Subsidiary has
issued, sold or otherwise disposed of any of its capital or profits or other
membership interests, or granted any options, warrants or other rights to
purchase or obtain (including upon conversion, exchange or exercise) any of its
capital, profits, or other membership interests;

 

(m)                             other than distributions for the payment of
Taxes, neither Seller nor any Subsidiary has declared, set aside or paid any
dividend or made any distribution with respect to its membership interests
(whether in cash or in kind) or redeemed, purchased or otherwise acquired any of
capital, profits or other membership interests;

 

(n)                                 Neither Seller nor any Subsidiary has
experienced any damage, destruction or loss (whether or not covered by
insurance) to its personal property with an aggregate value of more than
$15,000.00;

 

14

--------------------------------------------------------------------------------


 

(o)                                 Neither Seller nor any Subsidiary has made
any loan to, or entered into any other transaction with, any of its directors,
officers and employees;

 

(p)                                 Neither Seller nor any Subsidiary has
entered into any employment contract or collective bargaining agreement, written
or oral, or modified the terms of any existing such contract or agreement;

 

(q)                                 Neither Seller nor any Subsidiary has
granted any increase in the base compensation of any director, officer or
employee outside the Ordinary Course of Business;

 

(r)                                    Neither Seller nor any Subsidiary has
adopted, amended, modified or terminated any bonus, profit-sharing, incentive,
severance or other plan, contract or commitment for the benefit of any
directors, officers and employees (or taken any such action with respect to any
other Employee Benefit Plan);

 

(s)                                   Neither Seller nor any Subsidiary has made
any other change in employment terms for any directors, officers and employees
outside the Ordinary Course of Business;

 

(t)                                    Except in the Ordinary Course of Business
and in connection with settling the Law Suit, neither Seller nor any Subsidiary
has paid any amount to any third party for any Liability or obligation
(including any costs and expenses Seller has incurred or may incur in connection
with this Agreement and the contemplated transactions) that would not constitute
an Assumed Liability if in existence as of the Closing;

 

(u)                                 there has not been any other occurrence,
event, incident, action, failure to act or transaction outside the Ordinary
Course of Business involving Seller or any Subsidiary that would constitute a
Material Adverse Effect; and

 

(v)                                 Seller has not committed to any of the items
described in this Section 3.9.

 

3.10                        Undisclosed Liabilities.  Except as set forth on
Schedule 3.10, neither Seller nor any Subsidiary has any material Liability (and
there is no basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim or demand against it giving rise to any
material Liability), except for (a) Liabilities set forth on the balance sheet
contained in the Financial Statements (rather than in its notes), and
(b) Liabilities that have arisen after the Most Recent Fiscal Month End in the
Ordinary Course of Business (none of which results from, arises out of, relates
to, is in the nature of or was caused by any breach of contract, breach of
warranty, tort, infringement or violation of Law).

 

3.11                        Legal Compliance.  Except as set forth on Schedule
3.11, Seller, its predecessors, Affiliates and Subsidiaries have each complied
and are in material compliance with all Laws, and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand or notice has been
filed or commenced against any of them that is still pending alleging any
failure to comply with any Law.

 

15

--------------------------------------------------------------------------------


 

3.12                        Tax Matters.  Except as described in Section 3.12 of
Seller’s Disclosure Schedule:

 

(a)                                 Seller, its predecessors, Affiliates and
Subsidiaries have each timely filed all required Tax Returns.  All such Tax
Returns were correct and complete in all material respects and were prepared in
substantial compliance with all Laws and regulations.  All Taxes owed by Seller,
its predecessors, Affiliates and Subsidiaries shown on any Tax Return have been
paid.  None of Seller its predecessors, Affiliates and Subsidiaries is currently
the beneficiary of any extension of time within which to file any Tax Return. 
No claim has ever been made that Seller its predecessors, Affiliates and
Subsidiaries is or may be subject to taxation by a jurisdiction where it does
not file Tax Returns.  No assets of Seller have a Security Interest that arose
in connection with any failure (or alleged failure) to pay any Tax.

 

(b)                                 Seller, its predecessors, Affiliates and
Subsidiaries have each withheld and paid all Taxes required to have been
withheld and paid in connection with amounts owing to any employee, independent
contractor, creditor, member or other third party, and all Forms W-2 and 1099
required with respect thereto have been properly completed and timely filed.

 

(c)                                  Seller, its predecessors, Affiliates and
Subsidiaries each do not expect any authority to assess any additional Taxes for
any period for which Tax Returns have been filed.  Seller, its predecessors,
Affiliates and Subsidiaries each has no dispute or claim concerning its Tax
Liability either (i) claimed or raised by any authority in writing, or (ii) as
to which Seller has Knowledge.  Section 3.12 of Seller’s Disclosure Schedule
lists all Income Tax Returns filed by Seller, its predecessors, Affiliates and
Subsidiaries for taxable periods ended after December 31, 2010, indicates those
Tax Returns that have been audited, and indicates those Tax Returns that
currently are the subject of audit.  Seller has delivered to Buyer correct and
complete copies of all Income Tax Returns, examination reports and statements of
deficiencies assessed against or agreed to by Seller, its predecessors,
Affiliates and Subsidiaries since December 31, 2010.

 

(d)                                 Neither Seller not its predecessors,
Affiliates and Subsidiaries have waived any statute of limitations or agreed to
any extension of time with respect to a Tax assessment or deficiency which
extension is still in effect.

 

(e)                                  The unpaid Taxes of Seller, its
predecessors, Affiliates and Subsidiaries (i) did not, as of the date of the
balance sheet contained in the Financial Statements, exceed the reserve for Tax
Liability (rather than any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the balance sheet
contained in the Financial Statements, and (ii) do not exceed that reserve as
adjusted for the passage of time through the Closing Date in accordance with the
past custom and practice of Seller in filing its Tax Returns.

 

(f)                                   The Assumed Liabilities do not include an
obligation to make a payment that will not be deductible under Code
Section 280G.  Seller, its predecessors, Affiliates and Subsidiaries have each
disclosed on its federal Income Tax Returns all positions

 

16

--------------------------------------------------------------------------------


 

taken that could give rise to a substantial understatement of federal Income Tax
within the meaning of Code Section 6662.  Seller: (i) is not a party to any Tax
allocation or sharing agreement; (ii) is not and has not been a member of an
Affiliated Group filing a consolidated federal Income Tax Return (other than a
group the common parent of which was Seller); and (iii) has no Liability for the
Taxes of any Person (other than Seller) under Reg. Section 1.1502-6 (or any
similar provision of Law), as a transferee or successor, by contract or
otherwise.

 

(g)                                  None of the Acquired Assets are “tax exempt
use property” within the meaning of Section 168(h) of the Code.  None of the
Acquired Assets has been financed with, or directly or indirectly secures, any
debt the interest on which is tax-exempt under Section 103(a) of the Code.

 

3.13                        Real Property.  Neither Seller nor its Subsidiaries
own any real property.

 

3.14                        Intellectual Property.

 

(a)                                 Seller and the Subsidiaries own or have the
right to use pursuant to license, sublicense, agreement or permission all
Intellectual Property necessary for the operation of the business of Seller and
the Subsidiaries have each as presently conducted and as presently proposed to
be conducted.  Each item of Intellectual Property owned or used by Seller and
the Subsidiaries immediately before the Closing will be owned or available for
use by Buyer on identical terms and conditions immediately after the Closing. 
Seller and its Subsidiaries have taken all action reasonably necessary to
maintain and protect each item of Intellectual Property that it owns or uses.

 

(b)                                 Neither Seller nor its predecessors,
Affiliates and Subsidiaries have interfered with, infringed upon,
misappropriated or otherwise come into conflict with any Intellectual Property
rights of third parties, save and except Seller represents that it has had a few
minor claims made by Getty Images regarding the use of photographs on websites. 
These claims have been settled and/or compromised.  Neither Seller nor its
predecessors, Affiliates and Subsidiaries have ever received any charge,
complaint, claim, demand or notice alleging any such interference, infringement,
misappropriation or violation (including any claim that Seller or any of its
predecessors, Affiliates and Subsidiaries must license or refrain from using any
Intellectual Property rights of any third party).  To the Knowledge of Seller,
no third party has interfered with, infringed upon, misappropriated or otherwise
come into conflict with any Intellectual Property rights of Seller, its
predecessors, Affiliates and Subsidiaries.

 

(c)                                  Neither Seller nor the Subsidiaries own any
patents.  Section 3.14(c) of Seller’s Disclosure Schedule identifies the
following:  (i) each trade name or unregistered trademark used by Seller and
Subsidiaries in connection with their business and (ii) each license, agreement
or other permission that Seller or any Subsidiary has granted to any third party
with respect to Intellectual Property (together with any exceptions).

 

(d)                                 With respect to each item of Intellectual
Property required to be identified in Section 3.14(c) of Seller’s Disclosure
Schedule:  (i) Seller or its Subsidiaries possesses

 

17

--------------------------------------------------------------------------------


 

all right, title and interest in and to the item, free and clear of any Security
Interest, license or other restriction; (ii) the item is not subject to any
outstanding injunction, judgment, order, decree, ruling or charge; (iii) no
action, suit, proceeding, hearing, investigation, charge, complaint, claim or
demand is pending or is threatened that challenges the legality, validity,
enforceability, use or ownership of the item; and (iv) neither Seller nor its
predecessors, Affiliates or Subsidiaries have ever agreed to indemnify any
Person for or against any interference, infringement, misappropriation or other
conflict with respect to the item.

 

(e)                                  Section 3.14(e) of Seller’s Disclosure
Schedule identifies each item of Intellectual Property that any third party owns
and that Seller its predecessors, Affiliates and Subsidiaries have used pursuant
to license, sublicense, agreement or permission.  Seller has delivered to Buyer
correct and complete copies of all such licenses, sublicenses, agreements and
permissions (as amended to date).

 

(f)                                   With respect to each item of Intellectual
Property required to be identified in Section 3.14(e) of Seller’s Disclosure
Schedule:  (i) the license, sublicense, agreement or permission covering the
item is legal, valid, binding, enforceable and in full force and effect;
(ii) the license, sublicense, agreement or permission will continue to be legal,
valid, binding, enforceable and in full force and effect on identical terms
following the consummation of the contemplated transactions; (iii)  to their
knowledge no party to the license, sublicense, agreement or permission is in
breach or default, and no event has occurred that, with notice or lapse of time,
would constitute a breach or default or permit termination, modification or
acceleration; (iv) no party to the license, sublicense, agreement or permission
has repudiated any provision thereof; (v) for each sublicense, the
representations and warranties set forth in subsections (i) through (iv) above
are true and correct for the underlying license; (vi) the underlying item of
Intellectual Property is not subject to any outstanding injunction, judgment,
order, decree, ruling or charge; (vii) no action, suit, proceeding, hearing,
investigation, charge, complaint, claim or demand is pending or, to the
Knowledge of Seller, is threatened that challenges the legality, validity or
enforceability of the underlying item of Intellectual Property; and
(viii) neither Seller nor its predecessors, Affiliates and Subsidiaries have
granted any sublicense or similar right with respect to the license, sublicense,
agreement or permission.

 

(g)                                  Neither Seller nor its predecessors,
Affiliates and Subsidiaries will interfere with, infringe upon, misappropriate
or otherwise come into conflict with, any Intellectual Property rights of third
parties as a result of the continued operation of its business as presently
conducted and as presently proposed to be conducted.

 

3.15                        Tangible Assets.  Seller or a Subsidiary owns or
leases all buildings, machinery, equipment and other tangible assets necessary
for the conduct of their business as presently conducted.  Each such tangible
asset is free from defects, has been maintained in accordance with normal
industry practice, is in good operating condition and repair (subject to normal
wear and tear), and is suitable for the purposes for which it presently is used.

 

18

--------------------------------------------------------------------------------


 

3.16                        Contracts.  Section 3.16 of Seller’s Disclosure
Schedule lists the following contracts and other agreements, whether written or
oral, to which Seller or any Subsidiary is a party:

 

(a)                                 any agreement (or group of related
agreements) for the lease of personal property to or from any Person providing
for lease payments in excess of $5,000.00 per year;

 

(b)                                 any agreement concerning a partnership or
joint venture;

 

(c)                                  any agreement (or group of related
agreements) under which it has created, incurred, assumed or guaranteed any
indebtedness for borrowed money, or any capitalized lease obligation, in excess
of $25,000.00 or under which it has imposed a Security Interest on any of its
assets, tangible or intangible;

 

(d)                                 any agreement concerning confidentiality or
noncompetition that restricts Seller’s business;

 

(e)                                  any agreement involving any Member and
their Affiliates (other than Seller);

 

(f)                                   any profit sharing, option, limited
liability company interests purchase, limited liability company interest
appreciation, deferred compensation, severance or other plan or arrangement for
the benefit of its current or former directors, officers and employees;

 

(g)                                  any collective bargaining agreement;

 

(h)                                 any agreement for the employment of any
individual on a full-time, part-time, consulting or other basis;

 

(i)                                     any agreement under which it has
advanced or loaned any amount to any of its directors, officers and employees
outside the Ordinary Course of Business;

 

(j)                                    any agreement granting any power of
attorney with respect to the affairs of Seller;

 

(k)                                 any indemnity agreement, suretyship
contract, performance bond, Assets maintenance or other form of guaranty
agreement;

 

(l)                                     any agreement to indemnify, hold
harmless or defend any third party;

 

(m)                             any agreement under which the consequences of a
default or termination could have a Material Adverse Effect on Seller or any
Subsidiary;

 

(n)                                 any sales or customer contract involving a
customer was responsible for more than $50,000.00 in revenue for the year ended
December 31, 2012; or

 

19

--------------------------------------------------------------------------------


 

(o)                                 any other agreement (or group of related
agreements) the performance of which involves consideration in excess of
$15,000.00 other than contracts that have no volume limitations and contracts
that are cancellable on 30 days’ notice without liability to Seller.

 

Seller has delivered to Buyer, or provided access to Buyer for review, a correct
and complete copy of each written agreement listed in Section 3.16 of Seller’s
Disclosure Schedule (as amended to date) and a written summary setting forth the
terms and conditions of each oral agreement referred to in Section 3.16 of
Seller’s Disclosure Schedule.  With respect to each such agreement:  (i) the
agreement is legal, valid, binding, enforceable and in full force and effect
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; (ii) the agreement will continue to be legal,
valid, binding, enforceable and in full force and effect on identical terms
following the consummation of the transactions contemplated hereby; (iii) no
party is in breach or default, and no event has occurred that, with notice or
lapse of time, would constitute a breach or default, or permit termination,
modification, or acceleration, under the agreement; and (iv) no party has
repudiated any provision of the agreement.

 

3.17                        Cash, Notes and Accounts Receivable.  All notes and
accounts receivable of Seller and the Subsidiaries are reflected properly on
their books and records and are valid receivables. At Closing at least
$865,365.78 in cash (including cash held by the Subsidiaries) will be included
in the Acquired Assets.

 

3.18                        Powers of Attorney.  Except as set forth on Schedule
3.18 there are no outstanding powers of attorney executed on behalf of Seller.

 

3.19                        Insurance.

 

(a)                                 Section 3.19 of Seller’s Disclosure Schedule
sets forth the following information with respect to each insurance policy
(including policies providing property, casualty, liability and workers’
compensation coverage and bond and surety arrangements) to which Seller or any
Subsidiary is or has been a party, a named insured, or otherwise the beneficiary
of coverage at any time since August 31, 2010:  (i) the name, address and
telephone number of the agent; (ii) the name of the insurer, the name of the
policyholder and the name of each covered insured; (iii) the policy number and
the period of coverage; (iv) the scope (including an indication of whether the
coverage was on a claims made, occurrence or other basis) and amount (including
a description of how deductibles and ceilings are calculated and operate) of
coverage; and (v) a description of any retroactive premium adjustments or other
loss-sharing arrangements.

 

(b)                                 With respect to each such insurance policy:
(i) the policy is legal, valid, binding, enforceable and in full force and
effect; (ii) the policy will continue to be legal, valid, binding, enforceable
and in full force and effect on identical terms following the consummation of
the contemplated transactions; (iii) neither Seller nor any other party to the
policy is in breach or default (including with respect to the payment of
premiums or the giving of notices), and no event has occurred that, with notice
or the lapse of time,

 

20

--------------------------------------------------------------------------------


 

would constitute a breach or default, or permit termination, modification or
acceleration, under the policy; and (iv) no party to the policy has repudiated
any provision of such policy.

 

(c)                                  Seller and each Subsidiary has been covered
during the past 10 years by insurance in scope and amount customary and
reasonable for the business in which it has engaged during that period. 
Section 3.19 of Seller’s Disclosure Schedule describes any self-insurance
arrangements affecting Seller or any Subsidiary.

 

3.20                        Litigation.  Section 3.20 of Seller’s Disclosure
Schedule sets forth each instance in which Seller or any Subsidiary (a) is or
has been subject to any injunction, judgment, order, decree, ruling or charge,
or (b) is or has been a party or, to the Knowledge of Seller or any Subsidiary,
is threatened to be made a party to any action, suit, proceeding, hearing or
investigation of, in or before any Governmental Authority or before any
arbitrator.  Unless otherwise noted, none of the actions, suits, proceedings,
hearings and investigations set forth in Section 3.20 of Seller’s Disclosure
Schedule could result in any Material Adverse Effect on Seller or any
Subsidiary.  Seller has no reason to believe that any such action, suit,
proceeding, hearing or investigation may be brought or threatened against Seller
or any Subsidiary.

 

3.21                        Employment Matters.  Seller and each Subsidiary has
complied in all material respects with all Laws relating to employment, equal
employment opportunity, nondiscrimination, immigration, wages, hours, benefits,
collective bargaining, the payment of social security and similar Taxes,
occupational safety and health, and plant closing.  No executive, key employee
or group of employees has any plans to terminate employment with Seller or any
Subsidiary except for those individuals listed on Section 3.21 of Seller’s
Disclosure Schedule.  Neither Seller nor any Subsidiary is a party to or bound
by any collective bargaining agreement, nor has any of them experienced any
strikes, grievances, claims of unfair labor practices or other collective
bargaining disputes.  Neither Seller nor any Subsidiary has committed any unfair
labor practice.  Neither Seller nor any Subsidiary has Knowledge of any
organizational effort presently being made or threatened by or on behalf of any
labor union with respect to employees of Seller or any Subsidiary.

 

3.22                        Employee Benefits.

 

(a)                                 Section 3.22 of Seller’s Disclosure Schedule
lists each Employee Benefit Plan that Seller or any Subsidiary maintains or to
which Seller or any Subsidiary contributes or has any obligation to contribute.

 

(b)                                 Each Employee Benefit Plan (and each related
trust, insurance contract, or fund) complies in form and in operation in all
respects with the applicable requirements of ERISA, the Code and other
applicable Laws.  All required reports and descriptions (including Form 5500
Annual Reports, summary annual reports, PBGC-1’s and summary plan descriptions)
have been timely filed and distributed appropriately with respect to each
Employee Benefit Plan.

 

(c)                                  Seller will provide COBRA (and any
applicable state Law that mandates continuation coverage) notices and coverage
with respect to each Employee Benefit Plan

 

21

--------------------------------------------------------------------------------


 

that is an Employee Welfare Benefit Plan for each M & A Qualified Beneficiary,
as defined in the COBRA regulations.

 

(d)                                 Neither Seller, and Subsidiary nor any ERISA
Affiliate has sponsored or contributed to an Employee Pension Benefit Plan
subject to the minimum funding standards under ERISA.

 

(e)                                  Neither Seller nor any ERISA Affiliate
contributes to, has contributed to or has been required to contribute to any
Multiemployer Plan or has any Liability (including withdrawal liability as
defined in ERISA Section 4201) under any Multiemployer Plan.

 

(f)                                   Neither Seller nor any Subsidiary
maintains or has ever maintained, or contributes or been required to contribute
to any Employee Welfare Benefit Plan providing medical, health, or life
insurance or other welfare-type benefits for current or future retired or
terminated employees, their spouses or their dependents (other than in
accordance with Code Section 4980B).

 

3.23                        Guaranties.  Neither Seller nor any Subsidiary is a
guarantor or otherwise is responsible for any Liability or obligation (including
indebtedness) of any other Person except for endorsements made in the Ordinary
Course of Business.

 

3.24                        Environmental, Health and Safety Matters.

 

(a)                                 Seller, Subsidiaries, Acquired Assets and
business of Seller have been in material compliance in all respects with all
applicable Environmental Laws, including all Permits.  Except for Hazardous
Substances necessary in the Ordinary Course of Business and which are and were
stored and disposed of in compliance with applicable Environmental Laws, neither
Seller nor its predecessors, Affiliates and Subsidiaries have  ever generated,
transported, stored, treated or disposed of Hazardous Substances on, at, or
about the Premises, and the Premises have not been used by anyone  to store or
dispose of waste or Hazardous Substances during the period that Seller has owned
or occupied the Premises, or, to the Knowledge of Seller, prior to said period. 
No activity has been conducted by Seller at the Premises or adjoining properties
that has given rise to, or would reasonably be expected to give rise to, any
Adverse Consequences under any Environmental Laws, or any Environmental
Liabilities and Costs.

 

(b)                                 Seller and the Subsidiaries hold all Permits
required by all Environmental Laws applicable to ownership or operation of their
businesses and Premises at all times, including during periods of full
production capacity, and all such permits are identified on Section 3.24(a)3.24
of Seller’s Disclosure Schedule.  Seller and each Subsidiary has timely filed
all applications, notices and other documents necessary to effect the timely
renewal of all such Permits.

 

(c)                                  To the Knowledge of Seller, all Permits for
the ownership or operation of Seller’s and the Subsidiaries’ businesses and
Premises can be transferred or reissued to Buyer without material modification
and, to the Knowledge of Seller, all such Permits

 

22

--------------------------------------------------------------------------------


 

will be renewable upon expiration without imposition of materially stricter
requirements if such expiration occurs within one year after the date of this
Agreement.

 

(d)                                 None of Seller, the Subsidiaries, the
Premises, Seller’s business, the Subsidiaries’ business, or the Acquired Assets,
are subject to any outstanding or unresolved citation, notice, request, order,
inspection, report, or other directive of any Governmental Authority relating to
any Environmental Law, including Permits or Releases of a Hazardous Substance.

 

(e)                                  There are no and have been no circumstances
or conditions present at or arising out of the Acquired Assets, or assets
formerly owned by Seller or the Subsidiaries, the Premises or premises formerly
occupied by Seller or its Subsidiaries, or the current or former ownership or
operation of Seller’s or is Subsidiaries’ businesses, including without
limitation any on-site or off-site disposal or other Release of a Hazardous
Substance, which would reasonably be expected to give rise to any Environmental
Liabilities and Costs.

 

(f)                                   Neither Seller, the Subsidiaries nor
Seller’s or its Subsidiaries’ businesses or, to Seller’s Knowledge, Premises has
received any written or oral notice, report, or information regarding any actual
or alleged (i) noncompliance with or violation of Environmental Laws;
(ii) actual or alleged Adverse Consequences or Environmental Liabilities and
Costs, including any Environmental Condition relating to the Business, the
Acquired Assets, the Premises, or Seller or its Subsidiaries arising under
Environmental Laws; or (iii) other alleged or actual responsibility for any
Environmental Liabilities and Costs relating to any Release of a Hazardous
Substance.

 

(g)                                  Seller and the Subsidiaries are in material
compliance with all occupational, safety and health standards required by
Environmental Laws in connection with the conduct of Seller’s and the
Subsidiaries’ businesses and has not received notice of any violation or
infraction of same or of any work-related chronic illness or injury among
employees of Seller’s or the Subsidiaries’ businesses, except as accurately
reported on its OSHA 200/300 Logs, copies of which have been delivered to Buyer.

 

(h)                                 To Seller’s Knowledge this transaction,
including the leases of the Premises to Buyer, does not trigger any
transaction-based disclosure, cleanup, investigation or other obligation that
may result in any Environmental Liabilities and Costs or any Adverse
Consequences, under any Environmental Laws or other Laws.

 

3.25                        Certain Business Relationships with Seller.  Except
as set forth on Section 3.25 of Seller’s Disclosure Schedule, none of the Seller
Members or their Affiliates has been involved in any business arrangement or
relationship with Seller or the Subsidiaries within the past 12 months, and
except as set forth on Schedule 3.25 none of the Seller Members or their
Affiliates owns any asset, tangible or intangible, that is used in the business
of Seller or the Subsidiaries.

 

3.26                        Inventories.  The finished goods included in
Inventory consist of items that, subject to possible obsolescence, are or would
be of a quality presently saleable in the ordinary course of business.  The raw
materials and the work in process included in Inventory consist of

 

23

--------------------------------------------------------------------------------


 

items that are or would be useable in the ordinary course of business.  Neither
Seller nor any Subsidiary is in possession of any Inventory not owned by them,
including goods already sold. At Closing, Inventory held by Seller and the
Subsidiaries will have a book value of at least  $2,302,897.00.

 

3.27                        Unlawful Payment.  Except as set forth on Schedule
3.27, no  payments of either cash or other consideration have been made to any
Person by or on behalf of Seller or any Subsidiary by any officer, director,
member or other Person that were unlawful under any Law, including without
limitation the Foreign Corrupt Practices Act.

 

3.28                        Shares.  Seller is fully aware that the offering and
sale of the Shares has not been and will not be registered under the Securities
Act of 1933, as amended (the “Securities Act”), and is being made in reliance
upon federal and state exemptions for transactions not involving a public
offering.  Seller is acquiring the Shares for its own account, for investment
and not with a view to the distribution thereof or any interest therein in
violation of the Securities Act or applicable state securities laws.  Seller is
an “accredited investor” (as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act).

 

4.                                      Representations and Warranties of
Buyer.  Buyer represents and warrants to Seller that the statements contained in
this Section 4 are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date, except as set forth in the
disclosure schedule of Buyer accompanying this Agreement (the “Buyer’s
Disclosure Schedule”).  Buyer’s Disclosure Schedule will be arranged in
paragraphs corresponding to the numbered paragraphs contained in this Section 4.

 

4.1                               Organization of Buyer.  Buyer is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of Delaware.  Buyer is duly authorized to conduct business and is in good
standing under the Laws of each jurisdiction where such qualification is
required and where failure to be so qualified would have a Material Adverse
Effect.  Buyer has full corporate power and authority and all Permits necessary
to carry on the businesses in which it is engaged and to own and use the
properties owned and used by it.

 

4.2                               Authorization of Transaction.  Buyer has full
power and authority (including full corporate power and authority) to enter into
and perform its obligations under this Agreement and the Transaction Documents
to which it is a party.  This Agreement and the Transaction Documents to which
it is a party constitute valid and legally binding obligations of Buyer,
enforceable in accordance with their respective terms and conditions except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.

 

4.3                               Noncontravention.  Neither the execution and
the delivery of this Agreement or the Transaction Documents to which Buyer is a
party, nor the consummation of the contemplated transactions: (a) will violate
any Law to which Buyer is subject; (b) will violate any provision of the
articles, bylaws or other organizational documents of Buyer; (c) will conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice or consent under any material agreement,
contract, lease, license, instrument or other arrangement to which Buyer is a
party or

 

24

--------------------------------------------------------------------------------


 

by which it is bound or to which any of its Assets are subject; or (d) except
for filings with the United States Securities and Exchange Commission require
Buyer to give any notice to, make any filing with, or obtain any authorization,
consent or approval of any Governmental Authority in order for the Parties to
consummate the transactions contemplated by this Agreement and the Transaction
Documents.

 

4.4                               Brokers’ Fees.  Buyer has no Liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.

 

4.5                               Issuance of Shares.  Upon issuance the Shares
will be non-assessable, duly authorized, fully paid, validly issued., and free
from any lien and security interest or rights of third parties.

 

5.                                      Pre-Closing Covenants.  The Parties
agree as follows with respect to the period between the execution of this
Agreement and the Closing.

 

5.1                               General.  Each of the Parties will use its
reasonable best efforts to take all action and to do all things necessary,
proper or advisable in order to consummate and make effective the transactions
contemplated by this Agreement (including satisfaction, but not waiver, of the
closing conditions set forth in Section 6 below).

 

5.2                               Notices and Consents.  Seller and the
Subsidiaries will give any notices to third parties, and Seller that are
necessary or that Buyer reasonably may request, in connection with the
transactions contemplated by this Agreement.  Each of the Parties will give any
notices to, make any filings with and use its reasonable best efforts to obtain
any authorizations, consents and approvals of any Governmental Authority
necessary in connection with the transactions contemplated by this Agreement.

 

5.3                               Operation of Business.  Neither Seller nor and
Subsidiary will, without the prior written consent of Buyer, engage in any
practice, take any action or enter into any transaction outside the Ordinary
Course of Business with the exception of certain payments made to resolve the
Law Suit.  Without limiting the foregoing, neither Seller nor any Subsidiary
will, without the prior written consent of Buyer, do any of the following:

 

(a)                                 sell, lease (as lessor), transfer or
otherwise dispose of any material assets of Seller or any Subsidiary, other than
as used, consumed or replaced in the Ordinary Course of Business consistent with
good business practices, or encumber, pledge, mortgage or suffer to be imposed
on any of the material assets of Seller or any Subsidiary any Security Interests
other than Permitted Liens;

 

(b)                                 amend, terminate or allow to lapse, fail to
timely apply for renewal of, or otherwise modify in any respect any agreement
identified in Section 3.16 of Seller’s Disclosure Schedule or any Permit other
than in the Ordinary Course of Business or as may be required in connection with
transferring the rights or obligations under such agreement or Permit to Buyer
pursuant to this Agreement;

 

25

--------------------------------------------------------------------------------


 

(c)                                  make any capital expenditures of more than
$15,000.00 or enter into a capital commitment with respect thereto;

 

(d)                                 amend or otherwise change its articles,
bylaws or equivalent organizational documents;

 

(e)                                  acquire (including without limitation by
merger, consolidation or acquisition of capital, profits, or other interests,
stock or assets) any corporation, partnership or other business organization or
division or any material amount of assets; incur any indebtedness for borrowed
money or issue any debt securities or assume, guarantee or endorse, or otherwise
as an accommodation become responsible for, the obligations of any Person, or
make any loans or advances, except borrowing in the Ordinary Course of Business
pursuant to any existing credit agreements; or enter into or amend a contract,
agreement, commitment or arrangement with respect to any matter set forth in
this paragraph (e);

 

(f)                                   hire any employees other than in the
Ordinary Course of Business, increase the compensation payable or to become
payable to, or grant any severance or termination pay to, its officers,
directors or consultants, if any, or enter into any employment, consulting or
severance agreement with, any director, officer or other employee or consultant
of Seller or any Subsidiary, or establish, adopt, enter into or amend any
collective bargaining, bonus, profit sharing, thrift, compensation, option,
restricted interests, pension, retirement, deferred compensation, employment,
termination, severance or other plan, agreement, trust, fund, policy or
arrangement (including any Employee Benefit Plan) for the benefit of any
director, officer, employee or consultant;

 

(g)                                  declare, set aside or pay any dividend or
make any distribution with respect to its capital, profits or other interests
(other than distributions for the payment of Taxes), or redeem, purchase or
otherwise acquire any of its membership interests;

 

(h)                                 except in the Ordinary Course of Business
pay any amount to any third party with respect to any Liability or obligation
(including any costs and expenses Seller or any Subsidiary has incurred or may
incur in connection with this Agreement and the contemplated transactions) that
would not constitute an Assumed Liability if in existence as of the Closing;

 

(i)                                     otherwise engage in any practice, take
any action or enter into any transaction of the sort described in Section 3.9.

 

5.4                               Preservation of Business.  Seller and each
Subsidiary will use reasonable efforts to keep its business and properties
substantially intact, including its present operations, physical facilities,
working conditions and relationships with lessors, licensors, suppliers,
customers and employees.

 

5.5                               Full Access.  Seller and each Subsidiary will
permit representatives of Buyer to have full access, at all reasonable times and
upon reasonable notice, and in a manner so as not to interfere with the normal
business operations of Seller and each Subsidiary, to all Premises,

 

26

--------------------------------------------------------------------------------


 

properties, personnel, books, records (including Tax records), contracts and
documents of or pertaining to Seller and each Subsidiary.

 

5.6                               Notice of Developments.  Each Party will give
prompt written notice to the other Party of any development causing a breach of
any of its own representations and warranties in Section 3 and Section 4 above.
 No disclosure by Seller after October 2, 2013 pursuant to this Section 5.6,
however, shall be deemed to amend or supplement Seller’s Disclosure Schedule, or
to prevent or cure any misrepresentation, breach of warranty or breach of
covenant unless Buyer in its sole and absolute discretion waives any such
misrepresentation, breach of warranty or breach of covenant in writing. No
disclosure by Buyer pursuant to this Section 5.6, however, shall be deemed to
amend or supplement Buyer’s Disclosure Schedule, or to prevent or cure any
misrepresentation, breach of warranty or breach of covenant unless Seller in its
sole and absolute discretion waives any such misrepresentation, breach of
warranty or breach of covenant in writing. Buyer will provide Seller with
written notice whether the Seller’s Disclosure Schedule is acceptable by
October 10, 2013.

 

5.7                               Exclusivity.  Neither Seller nor any
Subsidiary will (a) solicit, initiate or encourage the submission of any
proposal or offer from any Person relating to the acquisition of any capital
stock or other voting securities, or any substantial portion of the assets, of
Seller or any Subsidiary (including any acquisition structured as a merger,
consolidation or share exchange) with the exception of Glen Jensen and his
company(s) Itsumo Family Investment Company, LLC, a Utah limited liability
company, or (b) participate in any discussions or negotiations regarding,
furnish any information, assist or participate in, or facilitate in any other
manner any effort or attempt by any Person to do or seek any of the activities
under Section 5.7(a).  Seller will notify Buyer immediately if any Person makes
any proposal, offer, inquiry or contact in this regard.

 

5.8                               Employees.

 

(a)                                 Seller and each Subsidiary will terminate
the employment of all of its employees effective as of the Closing.

 

(b)                                 Seller and each Subsidiary will be
responsible for complying with the requirements of COBRA and any applicable
state Law requiring continuation coverage with respect to any individual who has
a “qualifying event” (within the meaning of Code Section 4980B(f)(3)) that
occurs in connection with or results from the transactions contemplated by this
Agreement and the individual’s loss of coverage under any Employee Benefit Plan
subject to COBRA.  Seller and each Subsidiary will be responsible for any
severance or similar obligations to employees who do not accept employment with
Buyer.

 

(c)                                  Nothing in this Agreement creates or may be
construed to create any rights, including any rights as a third-party
beneficiary, in favor of any Person, including the employees of Seller, other
than the Parties, or constitute an employment agreement or condition of
employment for any employee of Seller.

 

27

--------------------------------------------------------------------------------


 

6.                                      Post-Closing Covenants.  The Parties
agree as follows with respect to the period following the Closing.

 

6.1                               General.  In case at any time after the
Closing any further action is necessary or desirable to carry out the purposes
of this Agreement, the Transaction Documents and the contemplated transactions,
each of the Parties will take such further action (including the execution and
delivery of further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Section 8). 
Seller acknowledges and agrees that from and after the Closing Buyer will be
entitled to possession of all documents, books, records (including Tax records),
agreements and financial data of any sort relating to Seller and each Subsidiary
other than the Excluded Assets and copies of books, records and documents
required for the preparation of tax returns and that Seller is required by Law
to retain copies of. Buyer will retain copies of books and records received from
Seller for seven years following Closing.

 

6.2                               Litigation Support.  In the event and for so
long as any Party is actively contesting or defending against any action, suit,
proceeding, hearing, investigation, charge, complaint, claim or demand in
connection with (a) any transaction contemplated under this Agreement, or
(b) any fact, situation, circumstance, status, condition, activity, practice,
plan, occurrence, event, incident, action, failure to act or transaction on or
prior to the Closing Date involving Seller or any Subsidiary, each of the other
Parties will cooperate with the contesting or defending Party and his, her or
its counsel in the contest or defense, make available his, her or its personnel,
and provide such testimony and access to his, her or its books and records as
shall be necessary in connection with the contest or defense, all at the sole
cost and expense of the contesting or defending Party (unless the contesting or
defending Party is entitled to indemnification therefor under Section 8).

 

6.3                               Transition.  Neither Seller nor any Subsidiary
will not take any action that is designed or intended to have the effect of
discouraging any lessor, licensor, customer, supplier or other business
associate of Seller or any Subsidiary from maintaining the same business
relationships with Buyer and its Subsidiaries after the Closing as it maintained
with Seller or the Subsidiaries prior to the Closing.  Seller and the
Subsidiaries will refer all customer inquiries relating to the business of
Seller and any Subsidiary to Buyer from and after the Closing.

 

6.4                               Confidentiality.  Except as otherwise provided
herein, Seller and each Subsidiary will treat and hold as such all of the
Confidential Information, refrain from using any of the Confidential Information
except in connection with this Agreement, and deliver promptly to Buyer or
destroy, at the request and option of Buyer, all tangible embodiments (and all
copies) of the Confidential Information that are in his or its possession.  In
the event that Seller or any Subsidiary is requested or required (by oral
question or request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand or similar process) to
disclose any Confidential Information, Seller will notify Buyer promptly of the
request or requirement so that Buyer may seek an appropriate protective order or
waive compliance with the provisions of this Section 6.4.  If, in the absence of
a protective order or the receipt of a waiver, Seller or any Subsidiary is, on
the advice of counsel, compelled to disclose any Confidential Information to the
tribunal or else stand liable for contempt, Seller or the Subsidiary may
disclose the Confidential Information to the tribunal.  The disclosing party
must use his, her

 

28

--------------------------------------------------------------------------------


 

or its reasonable best efforts to obtain, at the reasonable request of Buyer, an
order or other assurance that confidential treatment will be accorded to such
portion of the Confidential Information required to be disclosed as Buyer shall
designate.

 

7.                                      Conditions to Obligation to Close.

 

7.1                               Conditions to Obligation of Buyer.  The
obligation of Buyer to consummate the transactions to be performed by it in
connection with the Closing is subject to satisfaction of the following
conditions:

 

(a)                                 the representations and warranties set forth
in Section 3 will be true and correct in all material respects at and as of the
Closing Date;

 

(b)                                 Seller and each Subsidiary will have
performed and complied with all of its covenants contained in this Agreement in
all material respects through the Closing;

 

(c)                                  Seller and each Subsidiary will have
procured all of the necessary third party consents, authorizations and approvals
listed in Section 7.1(c) of Seller’s Disclosure Schedule and all necessary
authorizations, consents and approvals of any Governmental Authority;

 

(d)                                 no action, suit or proceeding shall be
pending or threatened before any Governmental Authority in which an unfavorable
injunction, judgment, order, decree, ruling or charge would:  (i) prevent
consummation of any of the transactions contemplated by this Agreement;
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation; or (iii) affect adversely the right of Buyer
to own the Acquired Assets or to operate the former business of Seller;

 

(e)                                  Seller will have executed and delivered to
Buyer a certificate to the effect that each of the conditions specified in this
Section 7.1(a) to 7.1(d) is satisfied in all respects;

 

(f)                                   there will not have occurred any Material
Adverse Effect with respect to Seller;

 

(g)                                  The Buyer will have received evidence of
release on all Security Interests on the Acquired Assets;

 

(h)                                 Seller will have delivered a certificate of
incumbency, dated as of the Closing Date, as to the officers and other personnel
of Seller executing this Agreement and any certificate, instrument or document
to be delivered by Seller at the Closing;

 

(i)                                     Seller will have delivered a certified
copy of resolutions authorizing the execution and delivery of this Agreement and
the consummation of the transactions contemplated by this Agreement;

 

(j)                                    Seller each will have executed and
delivered to Buyer a non-foreign affidavit as described in Section 1445(b)(2) of
the Code and its regulations;

 

29

--------------------------------------------------------------------------------


 

(k)                                 Seller will have executed and delivered all
documents or instruments reasonably necessary to transfer title of any
Intellectual Property to Buyer;

 

(l)                                     Seller will have delivered duly approved
and executed articles of amendment to amend the articles of organization of
Seller and any other documents necessary to change Seller’s name as of the
Closing;

 

(m)                             Seller will have delivered such other documents
and instruments as are reasonably necessary or appropriate to effect the
consummation of the contemplated transactions or that may be required under any
Laws or any agreements to which Seller or any Subsidiary is a party;

 

(n)                                 all actions to be taken by Seller and any
Subsidiary in connection with consummation of the contemplated transactions and
all certificates, opinions, instruments and other documents required to effect
these transactions will be reasonably satisfactory in form and substance to
Buyer

 

(o)                                 each of Jeremiah Bradley and Jeff Higginson
will have entered into an Employment Agreement in form and substance as set
forth in attached Exhibit D, (the “Employment Agreement”);

 

(p)                                 Seller will have entered into the Stock
Restriction Agreement in form and substance mutually agreeable to Seller and
Buyer, (the “Restriction Agreement”)

 

(q)                                 Seller shall have delivered the Seller’s
Disclosure Schedule to Buyer on or before October 2, 2013 and such schedules
must be acceptable to Buyer in Buyer’s sole discretion;

 

(r)                                    Seller shall settled the Law Suit on
terms and conditions that are acceptable to Buyer in Buyer’s sole discretion;

 

(s)                                   Seller shall deliver Bills of Sale with a
warranty of title covering product registrations of Affiliates of Seller that
are not Subsidiaries; and

 

(t)                                    Seller will have delivered evidence
satisfactory to Buyer of transfer of ownership of the Subsidiaries to Buyer.

 

Buyer may waive any condition specified in this Section 7.1 by providing a
written waiver at or prior to the Closing.

 

7.2                               Conditions to Obligation of Seller.  The
obligation of Seller to consummate the transactions to be performed by it in
connection with the Closing is subject to satisfaction of the following
conditions:

 

(a)                                 the representations and warranties set forth
in Section 4 above will be true and correct in all material respects at and as
of the Closing Date;

 

30

--------------------------------------------------------------------------------


 

(b)                                 Buyer will have performed and complied with
all of its covenants contained in this Agreement in all material respects
through the Closing;

 

(c)                                  Buyer will have procured all of the
necessary third party consents, authorizations and approvals, and all necessary
authorizations, consents and approvals of any Government Authority, all of which
must be final and non-appealable;

 

(d)                                 no action, suit or proceeding will be
pending or threatened before any Governmental Authority in which an unfavorable
injunction, judgment, order, decree, ruling or charge would:  (i) prevent
consummation of any of the transactions contemplated by this Agreement;
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation (and no such injunction, judgment, order,
decree, ruling or charge will be in effect); or (iii) affect adversely the right
of Buyer to own or otherwise assume the transfer of the Acquired Assets or to
operate the business;

 

(e)                                  Buyer will have delivered to Seller a
certificate to the effect that each of the conditions specified above in this
Section 7.2(a) to 7.2(d) is satisfied in all respects;

 

(f)                                   each of Jeremiah Bradley and Jeff
Higginson will have entered into an Employment Agreement in form and substance
as set forth in attached Exhibit D;

 

(g)                                  Buyer will have delivered a certificate of
incumbency, dated as of the Closing Date, as to the officers and other personnel
of Buyer executing this Agreement and any certificate, instrument or document to
be delivered by Buyer at the Closing;

 

(h)                                 Buyer will have delivered a certified copy
of corporate resolutions authorizing the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement;

 

(i)                                     Buyer will have delivered such other
documents and instruments as are reasonably necessary or appropriate to effect
the consummation of the contemplated transactions or that may be required under
any Laws or any agreements to which Buyer is a party;

 

(j)                                    A guaranty, in form mutually acceptable
to Seller and Buyer, of the Purchase Money Note from CVSL Inc., a Florida
corporation;

 

(k)                                 A security agreement from Buyer covering the
Purchased Assets in form mutually acceptable to Seller and Buyer;

 

(l)                                     Seller and Buyer will have entered into
the Stock Restriction Agreement in form and substance mutually agreeable to the
Parties; and

 

(m)                             all actions to be taken by Buyer in connection
with consummation of the contemplated transactions and all certificates,
opinions, instruments and other documents required to effect the contemplated
transactions will be reasonably satisfactory in form and substance to Seller.

 

31

--------------------------------------------------------------------------------


 

Seller may waive any condition specified in this Section 7.2 by providing a
written waiver at or prior to the Closing.

 

8.                                      Remedies for Breaches of this Agreement.

 

8.1                               Survival of Representations, Warranties and
Covenants.  The Parties agree that:

 

(a)                                 all of the representations and warranties of
Buyer, Seller and the Subsidiaries contained in Sections 3 and 4 of this
Agreement (other than those contained in Sections 3.1 to 3.4, 3.6, 3.12 and 3.24
of this Agreement) will survive the Closing and continue in full force and
effect for a period of 18 months after the Closing;

 

(b)                                 the representations and warranties of Seller
and the Subsidiaries contained in Sections 3.1 to 3.4 and 3.6 of this Agreement
will survive the Closing and continue in full force and effect forever;

 

(c)                                  the representations and warranties of
Seller and the Subsidiaries contained in Sections 3.12 and 3.24 of this
Agreement will survive the Closing and continue in full force and effect for the
applicable statute of limitations plus three months;

 

(d)                                 the representations and warranties of Seller
and the Subsidiaries, contained in Section 3.24 of this Agreement will survive
the Closing and continue in full force and effect for five years; and

 

(e)                                  the covenants set forth in this Agreement
will survive for 12 months unless a shorter period of survival is specifically
set forth in this Agreement.

 

8.2                               Indemnification Provisions for Benefit of
Buyer.

 

(a)                                 In the event the Seller or any Subsidiary
breaches (or in the event any third party alleges facts that, if true, would
mean Seller or a Subsidiary has breached) any representations, warranties or
covenants contained in this Agreement, and if there is an applicable survival
period pursuant to Section 8.1 (provided that Buyer makes a written claim for
indemnification against Seller within the survival period), then Seller agrees
to indemnify Buyer Parties from and against the entirety of any Adverse
Consequences any of Buyer Parties may suffer through and after the date of the
claim for indemnification (including any Adverse Consequences Buyer Parties may
suffer after the end of any applicable survival period) resulting from, arising
out of, relating to, in the nature of, or caused by such breach (or alleged
breach).

 

(b)                                 Seller agrees to indemnify Buyer Parties
from and against the entirety of any Adverse Consequences any of Buyer Parties
may suffer through and after the date of the claim for indemnification
(including any Adverse Consequences Buyer Parties may suffer after the end of
any applicable survival period) resulting from, arising out of, relating to, in
the nature of, or caused by:

 

32

--------------------------------------------------------------------------------


 

(i)                                     any Liability arising out of the
ownership or operation of the Acquired Assets prior to the Closing Date (other
than the Assumed Liabilities);

 

(ii)                                  any Liability of Seller or any Subsidiary
for any Taxes for periods prior to Closing;

 

(iii)                               any services provided by Seller or a
Subsidiary;

 

(iv)                              any Environmental Liabilities and Costs
(A) arising from the ownership or operation of the Acquired Assets on or before
the Closing Date, or (B) of or relating to the acts or omissions by Seller or a
Subsidiary;

 

(v)                                 any Liability under any Employee Benefit
Plans or relating to payroll, vacation, sick leave, workers’ compensation,
unemployment benefits, employee option or profit-sharing plans or any other
employee plans or benefits of any kind for Seller’s or any Subsidiary’s
employees or former employees, or under any employment, severance, retention or
termination agreement with any employee of Seller, any Subsidiary or any of
their Affiliates;

 

(vi)                              any Liability arising out of or resulting from
Seller’s or any Subsidiary’s compliance or non-compliance with any Law;

 

(vii)                           any other Excluded Liability (including any
Liability of Seller or any Subsidiary that becomes a Liability of Buyer under
any bulk transfer law of any jurisdiction, under any common law doctrine of de
facto merger or successor liability, under Environmental Laws, or otherwise by
operation of Law).

 

8.3                               Indemnification Provisions for Benefit of
Seller.

 

(a)                                 In the event Buyer breaches (or in the event
any third party alleges facts that, if true, would mean Buyer has breached) any
representations, warranties or covenants contained in this Agreement, and if
there is an applicable survival period pursuant to Section 8.1, provided that
any of Seller makes a written claim for indemnification against Buyer within the
survival period, then Buyer agrees to indemnify Seller and Seller’s officers,
managers, members, employees, agents and Affiliates (the “Seller Indemnified
Parties”) from and against the entirety of any Adverse Consequences Seller
Indemnified Parties may suffer through and after the date of the claim for
indemnification (including any Adverse Consequences Seller Indemnified Parties
may suffer after the end of any applicable survival period) resulting from,
arising out of, relating to, in the nature of or caused by such breach (or
alleged breach).

 

(b)                                 Buyer agrees to indemnify Seller Indemnified
Parties from and against the entirety of any Adverse Consequences Seller
Indemnified Parties may suffer resulting from, arising out of, relating to, in
the nature of or caused by any Assumed Liability.

 

(c)                                  Buyer agrees to indemnify Seller
Indemnified Parties from and against the entirety of any Adverse Consequences
any Seller Indemnified Parties may suffer through and after the date of the
claim for indemnification (including any Adverse Consequences

 

33

--------------------------------------------------------------------------------


 

Seller Indemnified Parties may suffer after the end of any applicable survival
period) resulting from, arising out of, relating to, in the nature of, or caused
by:

 

(i)                                     any Liability arising out of the
ownership or operation of the Acquired Assets or from and after the Closing
Date,

 

(ii)                                  any Liability of Buyer for any Taxes for
periods after Closing;

 

(iii)                               any services provided by Buyer; and

 

(iv)                              any Liability arising out of or resulting from
Buyer’s compliance or non-compliance with any Law.

 

8.4                               Matters Involving Third Parties.

 

(a)                                 If any third party shall notify any Party
(the “Indemnified Party”) with respect to any matter (a “Third Party Claim”)
that may give rise to a claim for indemnification against any other Party (the
“Indemnifying Party”) under this Section 8, then the Indemnified Party shall
promptly notify each Indemnifying Party in writing.  Delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall not relieve the
Indemnifying Party from their obligation unless (and then solely to the extent)
the Indemnifying Party is prejudiced.

 

(b)                                 Any Indemnifying Party will have the right
to defend the Indemnified Party against the Third Party Claim with counsel of
its choice reasonably satisfactory to the Indemnified Party so long as (i) the
Indemnifying Party notifies the Indemnified Party in writing within 15 days
after the Indemnified Party has given notice of the Third Party Claim that the
Indemnifying Party will indemnify the Indemnified Party from and against the
entirety of any Adverse Consequences the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of or caused by the Third Party
Claim, (ii) the Indemnifying Party provides the Indemnified Party with evidence
reasonably acceptable to the Indemnified Party that the Indemnifying Party will
have the financial resources to defend against the Third Party Claim and fulfill
its indemnification obligations, (iii) the Third Party Claim involves only money
damages and does not seek an injunction or other equitable relief,
(iv) settlement of, or an adverse judgment with respect to, the Third Party
Claim is not, in the good faith judgment of the Indemnified Party, likely to
establish a precedential custom or practice materially adverse to the continuing
business interests of the Indemnified Party, and (v) the Indemnifying Party
conducts the defense of the Third Party Claim actively and diligently.

 

(c)                                  So long as the Indemnifying Party is
conducting the defense of the Third Party Claim in accordance with
Section 8.4(b), (i) the Indemnified Party may retain separate co-counsel at its
sole cost and expense and participate in the defense of the Third Party Claim,
(ii) the Indemnified Party will not consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim without the
prior written consent of the Indemnifying Party (not to be withheld
unreasonably), and (iii) the Indemnifying Party will not consent to the entry of
any judgment or enter into any

 

34

--------------------------------------------------------------------------------


 

settlement with respect to the Third Party Claim without the prior written
consent of the Indemnified Party (not to be withheld unreasonably).

 

(d)                                 If any of the conditions in
Section 8.4(b) is not or is no longer satisfied, (i) the Indemnified Party may
defend against, and consent to the entry of any judgment or enter into any
settlement with respect to, the Third Party Claim in any manner it reasonably
may deem appropriate (and the Indemnified Party need not consult with, or obtain
any consent from, any Indemnifying Party), (ii) the Indemnifying Parties will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including reasonable attorney fees and
expenses), and (iii) the Indemnifying Parties will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this Section 8.

 

8.5                               Limitation of Liability.

 

(a)                                 Seller will not have any liability pursuant
to Section 8.2 for any Adverse Consequences unless and until the aggregate
amount of all such Adverse Consequences reaches Twenty Five Thousand Dollars ($
25,000.00)(the “Threshold Amount”), in which event the Seller will be liable for
indemnification pursuant to Section 8.2 for any amount in excess of the
Threshold Amount up to the maximum amount set forth in Section 8.6(b).

 

(b)                                 The maximum liability of the Seller pursuant
to Section 8.2 will not exceed Three Million Six Hundred Thousand Dollars
($3,600,000.00) (the “Indemnity Cap”).

 

(c)                                  Buyer will not have any liability pursuant
to Section 8.3 for any Adverse Consequences unless and until the aggregate
amount of all such Adverse Consequences exceeds the Threshold Amount, in which
event Buyer will be liable for indemnification pursuant to Section 8.3 for the
aggregate amount of all such Adverse Consequences in excess of the Threshold
Amount, up to the Indemnity Cap. The maximum liability of Buyer pursuant to
Section 8.2 will not exceed the Indemnity Cap.

 

(d)                                 The amount of any Adverse Consequences for
which indemnification is provided under this Article 8 will be reduced by the
insurance proceeds actually received by the Buyer Parties or the Seller
Indemnified Parties with respect to such Adverse Consequences.

 

(e)                                  In no event will Seller or Buyer be liable
for consequential, special, indirect, incidental, punitive or exemplary damages,
costs, expenses, or losses (including, without limitation, lost profits and
opportunity costs.

 

8.6                               Payment.

 

(a)                                 Any amounts due Buyer Indemnified Parties
may be offset against the Purchase Money Note. Upon a determination of liability
under this Article 8, the appropriate party will pay the Indemnified Party the
amount so determined within five (5)

 

35

--------------------------------------------------------------------------------


 

Business Days after the date of such determination.  If there should be a
dispute as to the amount or manner of determination of any indemnity obligation
owed under this Agreement the Indemnifying Party will nevertheless pay when due
such portion, if any, of the obligation that is not subject to dispute.  The
difference, if any, between the amount of the obligation ultimately determined
as properly payable under this Agreement and the portion, if any, theretofore
paid will bear interest at the rate of seven percent (7.0%) per annum. Upon the
payment in full of any claim, the Indemnifying Party will be subrogated to the
rights of the Indemnified Party against any Person, firm, corporation or other
entity with respect to the subject matter of such claim.

 

(b)                                 Prior to Closing Buyer and Seller shall
mutually agree on a limit to the amount that can be offset against the Purchase
Money Note.

 

8.7                               No Duplication.  Any liability for
indemnification under this Article 8 will be determined without duplication for
recovery because of the state of facts giving rise to the Adverse Consequences
constitute a breach of more than one representation, warranty, covenant or
agreement hereunder.

 

9.                                      Termination.

 

9.1                               Termination of Agreement.  The Parties may
terminate this Agreement as provided below:

 

(a)                                 Buyer and Seller may terminate this
Agreement by mutual written consent at any time prior to the Closing;

 

(b)                                 Buyer may terminate this Agreement by giving
written notice to Seller at any time prior to the Closing (i) in the event
Seller or any Subsidiary has breached any material representation, warranty or
covenant contained in this Agreement in any material respect, Buyer has notified
Seller of the breach and the breach has continued without cure or written waiver
of the breach by Buyer for a period of 30 days after the notice of breach, or
(ii) if the Closing will not have occurred on or before November 18, 2013, by
reason of the failure of any condition precedent under Section 7.1 (unless the
failure results primarily from Buyer itself breaching any representation,
warranty or covenant contained in this Agreement) ); or (iii) if the Parties are
not able to agree on allocation of the Purchase Price or Buyer has not agreed to
Seller Disclosure Schedules by October 10, 2013; and

 

(c)                                  Seller may terminate this Agreement by
giving written notice to Buyer at any time prior to the Closing (i) in the event
Buyer has breached any material representation, warranty or covenant contained
in this Agreement in any material respect, Seller has notified Buyer of the
breach and the breach has continued without cure or written waiver of the breach
by Seller for a period of 30 days after the notice of breach, or (ii) if the
Closing will not have occurred on or before November 18, 2013, by reason of the
failure of any condition precedent under Section 7.2 (unless the failure results
primarily from Seller itself breaching any representation, warranty or covenant
contained in this Agreement); or (iii) if the Parties are not able to agree on
allocation of the

 

36

--------------------------------------------------------------------------------


 

Purchase Price or Buyer has not agreed to Seller Disclosure Schedules by
October 10, 2013.

 

9.2                               Effect of Termination.  If any Party
terminates this Agreement pursuant to Section 9.1, all rights and obligations of
the Parties under this Agreement will terminate without any Liability of any
Party to any other Party (except for any Liability of any Party then in breach),
except for any rights, obligations or agreements set forth in Section 6.4, which
will survive any such termination indefinitely.

 

10.                               Miscellaneous.

 

10.1                        Press Releases and Public Announcements.  No Party
will issue any press release or make any public announcement relating to the
subject matter of this Agreement without the prior written approval of the other
Party.  Any Party may, however, make any public disclosure it believes in good
faith is required by applicable Law.

 

10.2                        No Third-Party Beneficiaries.  This Agreement will
not confer any rights or remedies upon any Person (including without limitation
employees of or members of Seller) other than the Parties and their respective
successors and permitted assigns.

 

10.3                        Entire Agreement.  This Agreement (including the
documents referred to in this Agreement) and the Transaction Documents
constitute the entire agreement between the Parties and supersede any prior
understandings, agreements or representations by or between the Parties, written
or oral, to the extent they related in any way to the subject matter of this
Agreement.

 

10.4                        Succession and Assignment.  This Agreement will be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.  No Party may assign either this Agreement or
any of its rights, interests or obligations under this Agreement without the
prior written approval of the other Party.  Buyer, however, may (a) assign any
or all of its rights and interests hereunder to one or more of its Affiliates,
and (b) designate one or more of its Affiliates to perform its obligations under
this Agreement (in any or all of which cases Buyer nonetheless will remain
responsible for the performance of all of its obligations).

 

10.5                        Counterparts and Facsimile Signatures.  This
Agreement may be executed in one or more counterparts, each of which will be
deemed an original but all of which together will constitute one and the same
instrument, and by facsimile.

 

10.6                        Headings.  The section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement.

 

10.7                        Notices.  All notices, requests, demands, claims and
other communications under this Agreement will be in writing.  Any notice,
request, demand, claim or other communication under this Agreement will be
deemed duly given 2 business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid and addressed to the intended
recipient as set forth below:

 

37

--------------------------------------------------------------------------------


 

If to Seller:

 

AGEL ENTERPRISES, INC., LLC

Attention:  Jeffrey K. Warwick

 

Fax:

E-mail:Jwarwick@agel.com

 

If to Buyer:

 

AGEL ACQUISITION, INC., Inc.

Attention:  John Rochon, Jr.

2400 North Dallas Pkwy, Suite 230

Plano, TX 75093-4371

Fax:

E-mail: JRochonJr@richmont.net

 

Any Party may send any notice, request, demand, claim or other communication to
the intended recipient at the address set forth above using any other means
(including personal delivery, expedited courier, messenger service, telecopy,
telex, ordinary mail or electronic mail), but no such notice, request, demand,
claim or other communication will be deemed to have been duly given unless and
until it actually is received by the intended recipient.  Any Party may change
the address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving all other Parties notice in the manner
set forth in this Agreement.

 

10.8                        Governing Law.  This Agreement will be governed by
and construed in accordance with the domestic Laws of the State of Texas without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Texas or any other jurisdiction) that would cause the application of
the Laws of any jurisdiction other than the State of Texas.

 

10.9                        Amendments and Waivers.  No amendment of any
provision of this Agreement will be valid unless the same is in writing and
signed by Buyer and Seller.  No waiver by any Party of any default,
misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, will be deemed to extend to any prior or subsequent default,
misrepresentation or breach of warranty or covenant under this Agreement or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

10.10                 Severability.  Any term or provision of this Agreement
that is invalid or unenforceable in any situation in any jurisdiction will not
affect the validity or enforceability of the remaining terms and provisions of
this Agreement or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction.

 

10.11                 Expenses.  Buyer and Seller will bear its own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the contemplated transactions.

 

38

--------------------------------------------------------------------------------


 

10.12                 Construction.  The Parties have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.

 

10.13                 Incorporation of Exhibits and Schedules.  The Exhibits and
Schedules identified in this Agreement are incorporated by reference and are
made a part of this Agreement.

 

10.14                 Specific Performance.  Each of the Parties acknowledges
and agrees that the other Party would be damaged irreparably in the event any of
the provisions of this Agreement are not performed in accordance with their
specific terms or otherwise are breached.  Accordingly, each of the Parties
agrees that the other Party is entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement in any action instituted in any court of the United States or any
state having jurisdiction over the Parties and the matter in addition to any
other remedy to which it may be entitled, at law or in equity.

 

[THE REMAINDER OF THIS PAGE IS BLANK.  SIGNATURE PAGE FOLLOWS.]

 

39

--------------------------------------------------------------------------------


 

The Parties have executed this Agreement as of the date first above written.

 

 

BUYER:

 

 

 

AGEL ENTERPRISES, INC.

 

 

 

 

 

By:

/s/ John Rochon, Jr.

 

Its:

Director

 

 

 

 

 

SELLER:

 

 

 

AGEL ENTERPRISES, LLC.

 

 

 

 

 

 

By:

/s/ Jeff Higginson

 

Its:

Co-CEO

 

40

--------------------------------------------------------------------------------


 

EXHIBIT A

SUBSIDIARIES

 

Country

 

Entity

 

 

 

Argentina

 

Agel Enterprises Argentina SRL

Argentina

 

Agel Internacional SRL

Australia

 

Agel Australia PTY., LTD

Canada

 

Agel Enterprises (Canada) ULC

Colombia

 

Agel Enterprises Colombia LTDA

Denmark

 

Agel Enterprises Denmark ApS

Hungary

 

Agel Enterprises Hungary Medical-Nutritional Products Distributor Limited
Liability Company

Israel

 

Agel Israel LTD

Italy

 

Agel Italy SRL

Japan

 

Agel Japan GK

Kazakhstan

 

Agel Enterprises Kazakhstan (LLC)

Malaysia

 

Agel Enterprises (Malaysia) SDN BHD

Mexico

 

Agel Enterprises Mexico S de RL de CV Importadora, Exploratada y Distribuidora

Mexico

 

ASGT Global Mexico S de RL de CV

Russia

 

Agel Enterprises RUS LLC

Singapore

 

Agel Enterprises, PTE. LTD.

Netherlands

 

Agel Enterprises (Netherlands), B.V.

Ukraine

 

Agel Enterprises Ukraine

 

--------------------------------------------------------------------------------


 

Exhibit D

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into by and between Agel
Enterprises, Inc., a wholly owned subsidiary of CVSL Inc., organized under the
laws of the State of Delaware (the “Company”), and                  , an
individual (the “Executive”), effective as of                      , 2013 (the
“Effective Date”).

 

WITNESSETH:

 

WHEREAS, the Company desires to provide for the employment of Executive from and
after the Effective Date, and has determined that it is in the best interests of
the Company to employ Executive, subject to the terms and conditions of this
Agreement; and

 

WHEREAS, the Executive desires to accept employment with the Company on the
terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.                                      EMPLOYMENT. The Company shall employ
Executive on the terms and conditions set forth herein. Subject to earlier
termination in accordance with Section 4 below, this Agreement shall continue in
effect for a period of five (5) years, commencing from the Effective Date (the
“Initial Term”).

 

2.                                      POSITION AND DUTIES. During such time as
the Executive is employed with the Company (the “Employment Period”), the
Executive shall serve in the position of Co-Chief Executive Officer of the
Company (the “Position”) and shall have the normal duties, responsibilities and
authority associated with or related to such Position, subject to the power and
authority of the Board of Directors of the Company (the “Board”) to expand or
limit such duties, responsibilities and authority and to override actions of the
Executive. Notwithstanding the foregoing, the Executive shall have no authority
to hire employees or engage consultants without the consent of the Board or
incur expenses in excess of $5,000.00 without approval of the Board. The
Executive shall report to the Board. The Executive shall devote his best efforts
and his full business time and attention (except for permitted vacation periods
and reasonable periods of illness or other incapacity) exclusively to the
business and affairs of the Company and any duty, task or responsibility
assigned or given to the Executive by the Board, and the Executive shall perform
these duties and responsibilities to the best of his abilities in a diligent,
trustworthy, businesslike and efficient manner.

 

2.1                               Outside Directorships. In the event the
Executive is invited, solicited or otherwise asked to become a director, advisor
or consultant for any entity or organization of any type or function whatsoever
(other than CVSL or its Subsidiaries, or any religious, charitable or civic
organization), the Executive shall notify the Board in writing of such
invitation, the entity or organization extending the invitation and the capacity
to be served by the Executive for such entity or organization. The Board shall
have the sole power and authority to authorize the Executive to accept such
invitation based on such criteria and standards as the Board may determine, and
the Executive shall not accept such invitation without the Board’s prior written
consent, which consent shall not be unreasonably withheld.

 

2.2                               Delegation by Board. Whenever this Agreement
calls for action on the part of the Board, the Board may delegate responsibility
for the action to a duly appointed committee of the Board including, but not
limited to the Compensation Committee of the Board, and the Executive agrees to
treat, comply with and be bound by any action taken by such committee as if the
Board had taken such action directly.

 

1

--------------------------------------------------------------------------------


 

3.                                      COMPENSATION AND BENEFITS. During the
Employment Period, Executive shall be paid or receive compensation and benefits
as follows:

 

3.1                               Base Salary. The base salary for the Executive
shall be $199,000.00 U.S. per year, or such other rate as the Board may
designate from time to time (the “Base Salary”) subject to yearly increases to
adjust for inflation, such increases to be effective as of each anniversary date
of the date hereof (the “Determination Date”) based upon the most recently
published consumer price index for U.S. City Average prior to each Determination
Date. The Base Salary shall be payable in 26 installments per year and shall be
subject to withholdings for applicable taxes and other legally-required or
previously-agreed payroll deductions. The Executive’s performance shall be
evaluated annually by the Board. Any future salary increases will be based on
the Executive’s individual performance and will be approved by the Board in its
sole discretion.

 

3.2                               Incentive Compensation. For any fiscal year
ending during the Employment Period, the Executive shall be entitled to a cash
bonus in U.S dollars equal to      percent (_%) percent of the Company’s EBITDA
(earnings before interest, taxes, depreciation and amortization) at the end of
each fiscal year; provided, however that such cash bonus shall not exceed
$200,000 per year (the “Incentive Compensation”) for the first two years of this
agreement. The Company shall pay to the Executive any earned Incentive
Compensation on or about May 1 following the end of the fiscal year for which
the Incentive Compensation was based; provided, that the Executive was employed
in the Position as of that fiscal year end, and any such Incentive Compensation
shall be subject to withholdings for applicable taxes and other legally-required
or previously-agreed payroll deductions. Upon the first to occur of (i) the
second anniversary of this date of this Agreement or (ii) the Company’s EBITDA
for the previous twelve months exceeds Four Million Dollars ($4,000,000.00), the
Company and the Executive shall discuss the renegotiation of the Incentive
Compensation.

 

3.3                               Medical, Dental and Other Benefits. The
Executive shall be eligible to enroll and participate in any and all benefit
plans provided to senior level executives, as modified, amended or terminated
from time to time in accordance with the applicable policies or plan documents
and which may include, but not be limited to, medical and dental coverage, life
and disability insurance, retirement plans and deferred compensation plans. The
premiums, costs and expenses for any benefit plans under which the Executive is
participating shall be borne by the Executive and the Company in accordance with
the Company’s policies related to such plans. The Executive shall receive 4
(four) weeks of paid vacation each year, which if not taken may not be carried
forward to any subsequent year. The Executive shall not receive any compensation
for any unused vacation days and upon termination of employment for any reason,
any unused vacation days shall be forfeited. Any and all benefits provided for
hereunder shall not be included in the definition of the term “Base Salary” as
that term is used in this Agreement. All such benefits shall immediately cease
and terminate upon the later of (1) the termination date of the Employment
Period, (2) the expiration date of coverage under the terms of the applicable
plan document, or (3) the expiration date of coverage for such benefits by the
Company as described in Section 4; provided, that upon such termination, the
Executive shall have the right to elect to continue any or all of such health
benefits, programs or coverage, at his sole cost and expense, in accordance with
and subject to the terms and limitations set forth in the Consolidated Omnibus
Reconciliation Act of 1985 (“COBRA”) and the regulations promulgated in
connection therewith.

 

3.4                               Stock Grant/Options. The Company anticipates
that it will develop a stock option, equity or other benefit plan that applies
to grants to the Company’s executives “Equity Program” in which Executive will
be eligible to participate. The stock option, equity or other benefit plan shall
be subject to the approval of the Board in its discretion and shall be offered
and administered in accordance with applicable written agreement(s) and/or
applicable plan documents.

 

2

--------------------------------------------------------------------------------


 

3.5                               Business Expenses. The Company shall reimburse
the Executive for all reasonable travel, entertainment and other business
expenses incurred by the Executive in the course of performing the duties of the
Position. Those expenses shall be reimbursed in accordance with the standard
policies and procedures of the Company in effect from time to time related to
such reimbursable expenses.

 

4.                                      TERMINATION; EFFECTS OF TERMINATION.
This Agreement may be terminated upon the occurrence of any of the following
events; provided that the termination of this Agreement shall not affect either
party’s ongoing obligations under this Agreement. Upon such termination, the
rights of the Executive to receive monies and benefits from the Company shall be
determined in accordance with this Section 4, and the Executive agrees that such
monies and benefits are fair and reasonable and are the sole monies and benefits
which shall be due to him under this Agreement from the Company in the event of
termination.

 

4.1                               Termination Due to Death or Disability. This
Agreement will automatically terminate in the event of the Executive’s death or
Disability (as hereafter defined).

 

4.1.1                     Monies and Payments to the Executive. Upon termination
in the event of the Executive’s death or Disability, the Executive (or as
applicable, his designated beneficiary or personal representative or estate)
shall be entitled to receive: (i) earned and unpaid Base Salary, unreimbursed
business expenses due under Section 3.6 and any other benefits due under
Section 3.3 or otherwise through the date of such termination and (ii) any life
insurance, disability insurance or retirement plan benefits due under the terms
of the applicable policies or plans. No other monies or benefits shall be
payable or owed to the Executive (or as applicable, his designated beneficiary
or personal representative or estate) under this Agreement. The monies described
in (i) above shall be paid to the Executive (or as applicable, his designated
beneficiary or personal representative or estate) in a lump sum on the Company’s
next regular payday after the date of such termination and shall be subject to
withholdings for applicable taxes and any other legally required or previously
agreed payroll deductions. The monies described in (ii) above shall be paid to
the Executive (or as applicable, his designated beneficiary or personal
representative or estate) in accordance with the terms of the applicable plans.
All payments described in this Section 4.1.1 shall be made in U.S. dollars.

 

4.1.2                     Disability Defined. For the purposes of this
Agreement, the Executive shall be deemed to have terminated his employment by
reason of “Disability”, if the Board shall determine that the physical or mental
condition of the Executive prevents him from the normal performance of his
duties as determined by the Board.

 

4.2                               By Company For Good Cause. Upon written notice
to the Executive, the Company may immediately terminate this Agreement at any
time during the Employment Period for “Good Cause” (as hereafter defined).

 

4.2.1                     Monies and Payments to The Executive. Upon termination
for Good Cause, the Executive shall be entitled to receive earned and unpaid
Base Salary, unreimbursed business expenses due under Section 3.6 and any other
benefits due under Section 3.3 or otherwise through the date of such
termination, and no other monies or benefits shall be payable or owed to the
Executive under this Agreement. The monies described above shall be paid to the
Executive in a lump sum on the Company’s next regular payday after the date of
such termination and shall be subject to withholdings for applicable taxes and
any other legally required or previously agreed payroll deductions. All payments
described in this Section 4.2.1 shall be made in U.S. dollars.

 

4.2.2                     Good Cause Defined. If the Company terminates the
Executive’s employment for any of the following reasons, the termination shall
be for “Good Cause”:

 

3

--------------------------------------------------------------------------------


 

(i) the Executive’s criminal conviction of a felony by a federal or state court
of competent jurisdiction including any plea of guilty or no contest; (ii) an
act of fraud, embezzlement, theft, dishonesty, disloyalty or moral turpitude
relating to the Company; (iii) a failure to comply with the Company’s “Code of
Ethics and Business Conduct” Policy; (iv) the Executive’s failure to follow a
direct, reasonable and lawful order from the Company’s Board within the
reasonable scope of the Position, which failure, if remediable, is not remedied
within thirty (30) days after written notice to the Executive; (v) material
breach of any written policy or procedure of the Company; or (vi) the failure by
Executive to substantially perform his material duties, which failure, is not
remedied within thirty (30) days after written notice to Executive.

 

4.3                               By Company Without Good Cause. Upon fifteen
(15) days prior written notice to the Executive, the Company may terminate this
Agreement at any time during the Employment Period without Good Cause.

 

4.3.1                     Monies and Benefits to The Executive. Upon termination
without Good Cause, the Executive shall be entitled to receive: (i) earned and
unpaid Base Salary, unreimbursed business expenses due under Section 3.6 and any
other benefits due under Section 3.3 or otherwise through the date of such
termination, and subject to his execution of a release of claims as described in
Section 4.6; (ii) one and one-half (1½) times the aggregate of (x) the Base
Salary plus (y) the Incentive Compensation earned but unpaid;(iii) any Incentive
Compensation for the fiscal year in which such termination occurs pro-rated
through the date of such termination; provided, however, the Executive shall not
receive any portion of the Incentive Compensation under this
Section 4.3.1(iii) unless the Board determines that the Executive would have
been entitled to receive any Incentive Compensation for the fiscal year in which
such termination occurred in accordance with Section 3.2; (iv) continuation of
the medical and dental benefits described in Section 3.3 under which the
Executive is participating as of the date of such termination for a period of
eighteen (18) months from the date of such termination; provided that such
continuation of benefits shall be pursuant to COBRA, with the Company paying
such portions of the applicable premiums as it would have paid had the Executive
continued to be a full-time active employee of Company for such period.
Notwithstanding anything in this Section 4, however, the Company shall not be
required to commence or continue any payment of monies or benefits other than
those described in Section 4.3(i) above unless Executive executes a release of
claims in a form acceptable to the Company or if the Executive attempts to
rescind the release of claims he has executed or fails to comply with his
ongoing obligations under this Agreement.

 

4.3.2                     Payment of Monies and Benefits. The payments described
in Section 4.3.1(i) shall be paid to the Executive in a lump sum on the
Company’s next regular payday after the date of such termination and shall be
subject to withholdings for applicable taxes and any other legally required or
previously agreed payroll deductions. Any payment described in
Section 4.3.1(ii) shall be paid to the Executive in thirty-nine (39) equal
installments on the Company’s regular bi-weekly paydays, commencing on the first
regular payday that occurs eight (8) or more days after the Executive returns an
executed copy of any release of claims provided by the Company, and continuing
until fully paid, and shall be subject to withholdings for applicable taxes and
any other legally required or previously agreed payroll deductions. For purposes
of Section 409A, the right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments. Any
payment described in Section 4.3.1(iii) shall be payable in a lump sum on or
before April 1 following the end of the fiscal year in which such termination
occurred and shall be subject to withholdings for applicable taxes and any other
legally required or previously agreed payroll deductions. Any benefits described
in Section 4.3.1(iv) shall be provided in accordance with the terms of the
applicable plans

 

4

--------------------------------------------------------------------------------


 

and in compliance with COBRA regulations. All payments described in
Section 4.3.1(i) (ii) and (iii) shall be made in U.S. dollars.

 

4.4                               By The Executive for Good Reason. Upon thirty
(30) days prior written notice, the Executive may terminate this Agreement at
any time during the Employment Period for “Good Reason” (as hereafter defined
and subject to the notice and cure periods hereafter described).

 

4.4.1                     Monies and Benefits to The Executive. Upon termination
for Good Reason, the Executive shall be entitled to receive: (i) earned and
unpaid Base Salary, unreimbursed business expenses due under Section 3.6 and any
other benefits due under Section 3.3 or otherwise through the date of such
termination or the date on which the Company terminates this Agreement during
such thirty (30) day period; and, subject to his execution of a release of
claims as described in Section 4.6; (ii) one and one-half (1½) times the
aggregate of (x) the Base Salary plus (y) the Incentive Compensation earned but
unpaid; (iii) any Incentive Compensation for the fiscal year in which such
termination occurs pro-rated through the date of such termination; provided,
however, the Executive shall not receive any portion of the Incentive
Compensation under this Section 4.4.1(iii) unless the Board determines in good
faith that the Executive would have been entitled to receive any Incentive
Compensation for the fiscal year in which such termination occurred in
accordance with Section 3.2; and (iv) continuation of the medical and dental
benefits described in Section 3.3 under which the Executive is participating as
of the date of such termination for a period of eighteen (18) months from the
date of such termination; provided that such continuation of benefits shall be
pursuant to COBRA, with the Company paying such portions of the applicable
premiums as it would have paid had the Executive continued to be a full-time
active employee of Company for such period. Notwithstanding anything in this
Section 4, however, the Company shall not be required to commence or continue
any payment of monies or benefits other than those described in
Section 4.3(i) above unless Executive executes a release of claims in a form
acceptable to the Company or if the Executive attempts to rescind the release of
claims he has executed or fails to comply with his ongoing obligations under
this Agreement.

 

4.4.2                     Payment of Monies and Benefits. The payments described
in Section 4.4.1(i) shall be paid to the Executive on the Company’s next regular
payday after the date of such termination and shall be subject to withholdings
for applicable taxes and any other legally required or previously agreed payroll
deductions. Any payment described in Section 4.4.1(ii) shall be paid to the
Executive in thirty-nine (39) equal installments on the Company’s regular
paydays, commencing on the first regular payday that occurs eight (8) or more
days after the Executive returns an executed copy of any release of claims
provided by the Company, and continuing until fully paid, and shall be subject
to withholdings for applicable taxes and any other legally required or
previously agreed payroll deductions. For purposes of Section 409A, the right to
a series of installment payments under this Agreement shall be treated as a
right to a series of separate payments. Any payment described in
Section 4.4.1(iii) shall be payable in a lump sum on or before April 1 following
the end of the fiscal year in which such termination occurred and shall be
subject to withholdings for applicable taxes and any other legally required or
previously agreed payroll deductions. Any benefits described in
Section 4.4.1(iv) shall be provided in accordance with the terms of the
applicable plans and in compliance with COBRA regulations. All payments
described in Section 4.4.1(i) (ii) and (iii) shall be made in U.S. dollars.

 

4.4.3                     Good Reason Defined. For purposes of this Agreement,
“Good Reason” shall exist if, without the Executive’s express written consent,
the Company: (i) reduces or decreases the Executive’s Base Salary or Incentive
Compensation opportunity

 

5

--------------------------------------------------------------------------------


 

level from the level in effect on the Effective Date (or some subsequent higher
level put into effect by the Board subsequent to the Effective Date), unless
such reduction or decrease is in connection with an across-the-board reduction
or decrease in the Base Salaries or Incentive Compensation opportunity levels of
all the Company’s other senior level executives; (ii) materially reduces pay,
reduces, decreases or diminishes the nature, status or duties and
responsibilities of the Position from those in effect on the Effective Date, and
such reduction, decrease or diminution is not reasonably related to or the
result of an adverse change in the Executive’s performance of assigned duties
and responsibilities; or (iii) hires an executive senior to the Executive at the
Company. Notwithstanding the above, Good Reason shall not include the death,
Disability or voluntary retirement of the Executive or any other voluntary
action taken by or agreed to by the Executive related to the Position or his
employment with the Company or its Subsidiaries. Further, Good Reason shall not
include any of the events or conditions described in items (i), (ii) or
(iii) above unless the Executive provides notice to the Company of the existence
of the event or condition within ninety (90) days of the initial existence of
the event or condition and, upon receipt of such notice, the Company has a
period of at least thirty (30) days during which to cure the event or condition.
If requested by the Company, the Executive shall continue to work exclusively
for the Company during such thirty (30) day cure period; provided, however, the
Company shall have the right, in its sole discretion, to terminate this
Agreement at any time during such thirty (30) day cure period upon written
notice to the Executive.

 

4.5                               By The Executive Without Good Reason. Upon
fifteen (15) days prior written notice to the Company, the Executive may
terminate this Agreement at any time during the Employment Period without Good
Reason. If requested by the Company, the Executive shall continue to work
exclusively for the Company during such fifteen (15) day period; provided,
however, the Company shall have the right, in its sole discretion, to terminate
this Agreement at any time during such fifteen (15) day period upon written
notice to the Executive.

 

4.5.1                     Monies and Benefits to The Executive. The Executive
shall be entitled to receive earned and unpaid Base Salary, unreimbursed
business expenses due under Section 3.6 and any other benefits due under
Section 3.3 or otherwise through the date of such termination or the date on
which the Company terminates this Agreement during such fifteen (15) day period,
and no other monies or benefits shall be payable or owed to the Executive under
this Agreement. The monies described above shall be paid to the Executive in a
lump sum on the Company’s next regular payday after the date of such termination
and shall be subject to withholdings for applicable taxes and any other legally
required or previously agreed payroll deductions.

 

4.6                               Execution of Release by the Executive. Except
for payment of earned and unpaid Base Salary, unused and accrued vacation,
unreimbursed business expenses due under Section 3.6 and any other benefits due
under Section 3.3 or otherwise through the date of the Executive’s termination,
the Company shall not be obligated to pay any portion of the monies and benefits
described above, if any, unless the Executive shall have executed and delivered
to the Company a release of any and all claims or causes of action against the
Company, its parent company, the subsidiaries and affiliates thereof and
successors and their respective shareholders, partners, member, directors,
managers, officers, employees, agents and attorneys, arising out of or related
to any act or omission which occurred on or prior to the date on which the
Executive’s employment was terminated, in form and substance satisfactory to the
Company within 60 days of the Executive’s date of termination. Such release
shall also include other provisions including mutual non disparagement, and
Executive’s agreement not to disclose confidential information, Executive’s
agreement to cooperate with ongoing business matters and litigation, a waiver of
reemployment and a release by the Company to Executive.

 

6

--------------------------------------------------------------------------------


 

4.7                               Section 409A. This Agreement is intended to
comply with Internal Revenue Code Section 409A and related U.S. Treasury
regulations or pronouncements (“Section 409A”) and any ambiguous provision will
be construed in a manner that is compliant with or exempt from the application
of Section 409A. Any reference to an Executive’s termination of employment shall
mean a cessation of the employment relationship between the Executive and the
Company which constitutes a “separation from service” as determined in
accordance with Section 409A of the Internal Revenue Code and related
regulations. Notwithstanding any provision to the contrary in this Agreement, if
the Executive is deemed on his date of termination to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Internal
Revenue Code, then the payments and benefits under this Agreement that are
subject to Section 409A and paid by reason of a termination of employment shall
be made or provided (subject to the last sentence hereof) on the later of
(A) the payment date set forth in this Agreement, or (B) the date that is the
earliest of (i) the expiration of the six-month period measured from the date of
the Executive’s termination of employment or (ii) the date of the Executive’s
death, if applicable (the “Delay Period”). Payments subject to the Delay Period
shall be paid to the Executive without interest for such delay in payment.
Notwithstanding the foregoing provisions of Sections 4.3.1, 4.4.1, or 4.5.1, the
continued health coverage available to Executive and, if applicable, to
Executive’s dependents, pursuant to the Company’s payment of COBRA continuation
coverage premiums, shall be provided by the Company in a manner such that the
Executive will not be taxable on any reimbursements for medical benefits to or
on behalf of Executive and, if applicable, to or on behalf of Executive’s
dependents. In addition, such health coverage shall be provided at no cost to
Executive; provided, however, that if the Company reasonably determines, based
on the advice of its legal counsel, that Executive must be taxed on the
Company’s actual cost of providing the COBRA continuation coverage to Executive
(the “Coverage Cost”) to avoid causing Executive to be taxed on such
reimbursements relating to such health coverage, the Company and Executive agree
that the Company will deliver timely to Executive appropriate tax information
returns to cause Executive to include the Coverage Cost in Executive’s income.
If the health coverage provided to Executive under Sections 4.3.1, 4.4.1, or
4.5.1 of this Agreement is subject to the provisions of Section 409A of the Code
at any relevant time, (A) payment or reimbursement of health expenses shall be
made on or before December 31 of the year following the year in which such
expenses are incurred, (B) Executive’s right to payment or reimbursement of such
expenses shall not be subject to liquidation or exchange for any other benefit,
and (C) the amount of expenses eligible for payment or reimbursement during any
calendar year shall not affect the amount of expenses eligible for payment or
reimbursement in any other calendar year, except as may be required to comply
with limitations included in the arrangement under which such health coverage is
provided.

 

4.8                               Conditions of Reimbursement. With respect to
any reimbursement of expenses of or any provision of in-kind benefits to, the
Executive, as specified under this Agreement, such reimbursement of expenses or
provision of in-kind benefits shall be subject to the following conditions:
(1) the expenses eligible for reimbursement or the amount of in-kind benefits
provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Section 105(b) of the Internal Revenue
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and
(3) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

5.                                 POST-EMPLOYMENT DUTIES. For a period of one
(1) year following the termination of this Agreement, the Executive shall:
(i) fully and truthfully cooperate and assist the Company, its parent
corporation and their subsidiaries, affiliates or successors, to the fullest
extent possible, in any and all issues, matters, legal proceedings or litigation
related to or associated with the business, management or operation of or any
other matter involving the Company, its parent corporation or their
subsidiaries, affiliates or successors in any way or of any nature whatsoever
arising from, related

 

7

--------------------------------------------------------------------------------


 

to or connected with any period in which the Executive was employed by or
otherwise provided services to the Company, its parent corporation, or their
subsidiaries, affiliates  or successors or in which the Executive has or may
have past knowledge, information or experience or applicable expertise, and
(ii) fully cooperate, assist, participate and work with the Company or its
subsidiaries or successors on any and all issues or matters for which the
Company or its parent corporation or the subsidiaries or affiliates thereof or
successors may reasonably seek the Executive’s cooperation, assistance,
participation, involvement or consultation. Such assistance shall be provided at
such times and dates which shall not unreasonably interfere or conflict with the
Executive’s then current employment or non-profit or charitable services. The
Company or its successor shall reimburse the Executive for any and all costs and
expenses reasonably incurred by the Executive in providing such assistance in
accordance with the standard policies and procedures of the Company or its
successor in effect from time to time related to such reimbursable expenses.

 

6.                                      CONFIDENTIAL INFORMATION. The Company
agrees that during the course of and in connection with the Executive’s
employment with the Company, the Company will provide and the Executive agrees
to accept access to and knowledge of Confidential Information (as hereafter
defined). Confidential Information may include but is not limited to business
decisions, plans, procedures, strategies and policies, legal matters affecting
the Company, its parent corporation and the subsidiaries and affiliates thereof
and their respective businesses, personnel, customer records information, trade
secrets, bid prices, evaluations of bids, contractual terms and arrangements
(prospective purchases and sales), pricing strategies, financial and business
forecasts and plans and other information affecting the value or sales of
products, goods, services or securities of the Company or its subsidiaries,
marketing strategies, vendor and supplier information, and personal information
regarding employees (collectively, the “Confidential Information”). The
Executive acknowledges and agrees the Confidential Information is and shall
remain the sole and exclusive property of the Company or such parent corporation
or their subsidiaries or affiliates. The Executive shall not disclose to any
unauthorized person, or use for the Executive’s own purposes, any Confidential
Information without the prior written consent of the Board, which consent may be
withheld by the Board at its sole discretion, unless and to the extent that the
aforementioned matters become generally known to and available for use by the
public other than as a result of the Executive’s acts or omissions. The
Executive agrees to maintain the confidentiality of the Confidential Information
after the termination of the Executive’s employment; provided, further, that if
at any time the Executive or any person or entity to which the Executive has
disclosed any Confidential Information becomes legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to disclose any of the Confidential Information, the Executive
shall provide the Company with prompt, prior written notice of such requirement
so the Company, in its sole discretion, may seek a protective order or other
appropriate remedy and/or waive compliance with the terms hereof. In the event
that such protective order or other remedy is not obtained or the Company waives
compliance with the provisions hereof, the Executive shall ensure that only the
portion of the Confidential Information which the Executive or such person is
advised by written opinion of the Company’s counsel that the Executive is
legally required to disclose is disclosed, and the Executive further covenants
and agrees to exercise reasonable efforts to obtain assurance that the recipient
of such Confidential Information shall not further disclose such Confidential
Information to others, except as required by law, following such disclosure. In
addition the Executive covenants and agrees to deliver to the Company upon
termination of this Agreement, and at any other time as the Company may request,
any and all property of the Company including, but not limited to, keys,
computers, credit cards, company car, memoranda, notes, plans, records, reports,
computer tapes, printouts and software, Confidential Information in any form
whatsoever, and other documents and data (and copies thereof) and relating to
the Company or any subsidiary which he may then possess or have under his
control or to which the Executive had access to or possession of in the course
of such employment.

 

7.                                      PROTECTION OF OTHER BUSINESS INTERESTS.

 

7.1                               Additional Protection of Confidential
Information. For and in consideration of the benefits set forth in this
Agreement as well as for in consideration of the Asset Purchase Agreement
between the Company and Agel Enterprises, LLC (the “Purchase Agreement”) of

 

8

--------------------------------------------------------------------------------


 

which these restrictive covenants are integral part, the Company and Executive
agree to the non-competition provisions of this Section 7. Further, the
Executive agrees that due to the Executive’s knowledge of the Confidential
Information, the Executive would inevitably use and/or disclose that
information, in breach of the Executive’s confidentiality and non-disclosure
obligations under this Agreement, if the Executive worked in certain capacities
or engaged in certain activities for a period of time following the termination
of the Executive’s employment relationship with the Company, specifically in the
position which involved either (i) responsibility and decision-making authority
or input at the executive level regarding any subject, or (ii) responsibility or
decision-making authority or input at any management level in the Executive’s
individual area of assignment with the Company, or (iii) responsibility or
decision-making authority or input that otherwise allows for the use of the
Confidential Information for the benefit of any person (including the Executive)
or entity that competes with the Company. Therefore, if the Executive is
terminated by the Company pursuant to Section 4.2 or if the Employee terminates
this Agreement pursuant to Section 4.5, the Executive agrees not to be employed
by, consult for or otherwise act on behalf of any person or entity (without
regard to geographic location) for a business that competes with the Company,
its parent corporation or the subsidiaries or affiliates thereof for a period of
36 months following such termination. If the Executive is terminated by the
Company pursuant to Section 4.1 or 4.3 or if the Employee terminates this
Agreement pursuant to Section 4.4, the Executive agrees not to be employed by,
consult for or otherwise act on behalf of any person or entity (without regard
to geographic location) for a business that competes with the Company, its
parent corporation or the subsidiaries or affiliates thereof for a period of 18
months following such termination.  The Executive acknowledges that this
commitment is intended to protect the Confidential Information and to protect
the Company’s goodwill and the goodwill of its parent corporation and the
subsidiaries and affiliates thereof.

 

7.2                               Reasonableness of Restriction. The Company has
attempted to place the most reasonable limitations on the Executive’s subsequent
business activities as are necessary to protect the Confidential Information and
the Company’s goodwill, and the Executive agrees that such restrictions are
reasonable. To accommodate the Executive in obtaining subsequent employment, the
Company may, in its discretion, grant a waiver of one or more of the
restrictions or subsequent business activities described in Section 7.1. A
request for a waiver shall be in writing and must be received by the Company at
least thirty (30) days before the proposed commencement date of the restricted
position for which the Executive is seeking a waiver. The request must include
the full name and address of the organization with or for which the Executive
proposes to perform the restricted occupation, the title to be held or capacity
to be occupied by the Executive and a complete description of the
responsibilities, decision-making authority and duties the Executive expects to
perform in such restricted occupation. If the Company decides to grant a waiver
in its sole discretion, the waiver may be subject to such restrictions and
conditions as the Company may impose. Also, the granting of such waiver shall
not be deemed to make the Confidential Information public and the Confidential
Information shall remain confidential. Further, except as specifically provided
in the waiver, the Executive’s obligations of confidentiality and non-disclosure
under this Agreement shall continue in full force and effect.

 

7.3                               Protection of Other Business Relationships.
The Executive understands that the Executive’s position with the Company is one
of trust and confidence and that he has an obligation to protect the Company’s
assets, including its investment in the training of its other employees, both
during and following his employment relationship. Therefore, the Executive
agrees that for twenty-four (24) months following his employment with the
Company, the Executive will not, directly or indirectly on behalf of any person
(including the Executive) or entity, solicit any of the employees of the
Company, its parent corporation, their subsidiaries or their affiliates or
successors to cease employment with the Company, its parent corporation, their
subsidiaries or their affiliates or successors. The foregoing restriction will
not apply to the Executive’s spouse, parents, brothers, sisters, grandparents,
children, grandchildren, aunts, uncles or first cousins or those of Jeff
Higginson.

 

9

--------------------------------------------------------------------------------


 

7.4                               Future Employment. If Executive in the future
seeks or is offered employment, or any other position or capacity with another
company or entity that competes with the Company as set forth in this Agreement,
Executive agrees to inform each new employer or entity, before accepting
employment, of the existence of the restrictions contained in Section 7.
Further, before taking any employment position with any person during the
non-competition period, Executive agrees to give prior written notice to Company
of the name of such person or entity. Company shall be entitled to advise such
person or entity of the provisions of Section 7 and to otherwise deal with such
person or entity to ensure that the provisions of Section 7 are enforced and
duly discharged.

 

7.5                               Tolling of Restrictive Periods. If the
Executive violates any of the restrictions contained in Section 7, the
restrictive periods shall be suspended and will not run in favor of the
Executive until such time as the Executive cures the violation to the
satisfaction of Company.

 

7.6                               Materiality and Conditionality of Section. The
provisions of Section 7 are material to this Agreement and the Purchase
Agreement. Executive’s agreement to strictly comply with Section 7 is a
precondition for the Company and CVSL Inc. entering into the Purchase Agreement,
Executive’s entering into this Agreement and for receipt of payments and other
incentives. Whether or not Section 7 or any portion thereof has been held or
found invalid or unenforceable for any reason whatsoever by a court, and,
transfer or other constituted legal authority of competent jurisdiction, upon
any violation of Section 7 or any portion thereof, or upon a finding that a
violation would have occurred if such Section 7 or any portion thereof were
enforceable, the Executive and Company agree that: (i) neither the Company nor
its parent corporation or any subsidiary or affiliate thereof shall have any
obligation to make any further payments to Executive of any nature; and (ii) the
Company shall be entitled to receive the full value of any payments which were
previously made to the Executive in the previous twelve (12) months, as well as
the value of any equity awards that may have vested during the past twelve (12)
months from the date of the Executive’s termination, for any reason, to the date
on which a court or arbitration panel held or found the non-compete article to
have been violated; (iii) the Executive’s interest in any post-termination
payment pursuant to Sections 4.2, 4.3,4.4,and  4.5 of this Agreement shall
automatically lapse and be forfeited; (iv) Company shall have no obligation to
make any further payments to Executive under the terms of Sections 4.2, 4.3,
4.4, and 4.5 of the Employment Agreement; and (v) the Company shall be entitled
to receive the full value of any payments which were previously made to the
Executive pursuant to Sections 4.2, 4.3, 4.4, and 4.5 of the Employment
Agreement in the previous twelve (12) months.

 

8.                                      ARBITRATION. Should any dispute arise
relating to the meaning, interpretation, enforcement or application of this
Agreement, the dispute shall be settled in Texas, in accordance with the terms,
conditions and requirements described or contained in the Rules of the American
Arbitration Association governing individual employee agreements, and all costs
of such arbitration shall be borne by the Company. Each party shall bear its own
attorneys’ fees except in the situation that Texas law provides that the
prevailing party shall be entitled to recover its fees.

 

The Executive and the Company acknowledge that their employment relationship and
this Agreement relate to interstate commerce and agree that any disputes, claims
or controversies between the Executive and the Company or any subsidiary which
may arise out of the Executive’s employment relationship with Company and/or
this Agreement shall be settled by arbitration. Any arbitration shall be in
accordance with the Rules of the American Arbitration Association governing
individual employee agreements and shall be undertaken pursuant to the Federal
Arbitration Act. Arbitration will be held before a single arbitrator in Texas
unless the Executive and the Company mutually agree on another location. The
decision of the arbitrator will be enforceable in any court of competent
jurisdiction. Attorneys’ fees, punitive, liquidated or indirect damages shall
not be awarded by the arbitrator unless such damages would be awarded by a court
of competent jurisdiction applying the relevant law. The arbitrator shall have
the authority to award injunctive or other equitable relief.

 

10

--------------------------------------------------------------------------------


 

9.                                      NOTICES. Any notice provided for in this
Agreement shall be in writing and shall be either personally delivered, or
mailed by first class mail, return receipt requested, to the recipient at the
address indicated below:

 

To the Executive:

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

To Company:

c/o CVSL Inc.

 

2400 N. Dallas Pkwy, Suite 230

 

Plano TX 75093-4371

 

Attention: Heidi Hafer

With a copy to:

Wright Ginsberg Brusilow, PC

 

14755 Preston Rd., Suite 600
Dallas, Texas 75245

 

Attention: Michael T. Tarski, Esq.

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.

 

10.                               GOVERNING LAW. Except as provided in
Section 8, all issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Texas or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Texas. In furtherance of
the foregoing and except as provided in Section 7, the internal law of the State
of Texas shall control the interpretation and construction of this Agreement,
even though under the jurisdiction’s choice of law or conflict of law analysis,
the substantive law of some other jurisdiction would ordinarily apply.

 

11.                               SEVERABILITY. Each section, subsection and
lesser section of this Agreement constitutes a separate and distinct
undertaking, covenant or provision of this Agreement. In the event that any
provision of this Agreement shall be determined to be invalid or unenforceable,
that provision shall be deemed limited by construction in scope and effect to
the minimum extent necessary to render it valid and enforceable, and, in the
event that a limiting construction is impossible, the invalid or unenforceable
provision shall be deemed severed from this Agreement, but every other provision
of this Agreement shall remain in full force and effect.

 

12.                               AMENDMENTS; MODIFICATIONS. Neither this
Agreement nor any term or provision in it may be changed, waived, discharged,
rescinded or terminated orally, but only by an agreement in writing signed by
the party against whom or which the enforcement of the change, waiver,
discharge, rescission or termination is sought.

 

13.                               WAIVER. No failure on the part of either party
to this Agreement to exercise, and no delay in exercising, any right, power or
remedy created under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or remedy by any such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. No waiver by either party to this Agreement to any
breach of, or default in, any term or condition of this Agreement shall
constitute a waiver of or assent to any succeeding breach of or default in the
same or any other term or condition of this Agreement. The terms and provisions
of this Agreement, whether individually or in their

 

11

--------------------------------------------------------------------------------


 

entirety, may only be waived in writing and signed by the party against whom or
which the enforcement of the waiver is sought.

 

14.                               SUCCESSORS AND ASSIGNS. This Agreement shall
be binding upon and inure to the benefits of the successors, assigns, heirs,
legatees, devisees, executors, administrators, receivers, trustees and
representatives of the Executive and the Company and its parent corporation and
the subsidiaries and affiliates thereof and their respective successors,
assigns, administrators, receivers, trustees and representatives.

 

15.                               HEADINGS. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

16.                               COUNTERPARTS. This Agreement may be executed
in counterparts, each of which is deemed to be an original and both of which
taken together constitute one and the same agreement.

 

17                                  FEES AND EXPENSES. All costs and expenses
incurred by either party in the preparation and negotiation of this Agreement
shall be borne solely by the party incurring such expense without right of
reimbursement.

 

18.                               FURTHER ASSURANCES. The Executive and the
Company covenant and agree that each will execute any additional instruments and
take any actions as may be reasonably requested by the other party to confirm or
perfect or otherwise to carry out the intent and purpose of this Agreement.

 

19.                               CONSTRUCTION. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Executive and the Company, and no presumption or
burden of proof shall arise favoring or disfavoring either by virtue of the
authorship of any of the provisions of this Agreement.

 

20.                               SURVIVAL. The Executive and the Company agree
that the terms and conditions of Sections 4 through 15 (inclusive), 19, 20 and
21 shall survive and continue in full force and effect, notwithstanding any
expiration or termination of the Employment Period or this Agreement.

 

21.                               ENTIRE AGREEMENT. This Agreement contains and
constitutes the entire agreement between the Executive and the Company and
supersedes and cancels any prior agreements, representations, warranties, or
communications, whether oral or written, between the Executive and the Company
or its subsidiaries relating to the subject matter hereof in any way.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

 

 

Agel Enterpriese, Inc.

 

EXECUTIVE

 

 

 

 

By:

/s/ Kelly L. Kittrell

 

 

Its:

Chief Financial Officer

 

 

 

12

--------------------------------------------------------------------------------